Exhibit 10.1

 

 

CREDIT AGREEMENT

 

DATED AS OF APRIL 18, 2011,

 

AMONG

 

LTC PROPERTIES, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

BANK OF MONTREAL, CHICAGO BRANCH

AS ADMINISTRATIVE AGENT,

 

KEYBANK NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

 

AND

 

ROYAL BANK OF CANADA AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

 

 

BMO CAPITAL MARKETS,  KEYBANC CAPITAL MARKETS INC.,

RBC CAPITAL MARKETS AND WELLS FARGO SECURITIES, LLC,

AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

19

Section 1.3.

 

Change in Accounting Principles

 

19

 

 

 

 

 

SECTION 2.

 

THE CREDIT FACILITY

 

19

 

 

 

 

 

Section 2.1.

 

Revolving Credit Commitments

 

19

Section 2.2.

 

Letters of Credit

 

20

Section 2.3.

 

Applicable Interest Rates

 

23

Section 2.4.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

25

Section 2.5.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

25

Section 2.6.

 

Maturity of Loans

 

27

Section 2.7.

 

Prepayments

 

28

Section 2.8.

 

Default Rate

 

28

Section 2.9.

 

Evidence of Indebtedness

 

29

Section 2.10.

 

Funding Indemnity

 

30

Section 2.11.

 

Commitment Terminations

 

30

Section 2.12.

 

Substitution of Lenders

 

30

Section 2.13.

 

Increase in Revolving Credit Commitments

 

31

Section 2.14.

 

Defaulting Lenders

 

32

 

 

 

 

 

SECTION 3.

 

FEES

 

32

 

 

 

 

 

Section 3.1.

 

Fees

 

32

 

 

 

 

 

SECTION 4.

 

PLACE AND APPLICATION OF PAYMENTS

 

33

 

 

 

 

 

Section 4.1.

 

Place and Application of Payments

 

33

Section 4.2.

 

Account Debit

 

35

 

 

 

 

 

SECTION 5.

 

GUARANTIES

 

35

 

 

 

 

 

Section 5.1.

 

Guaranties

 

35

Section 5.2.

 

Further Assurances

 

35

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

35

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

35

Section 6.2.

 

Subsidiaries

 

35

Section 6.3.

 

Authority and Validity of Obligations

 

36

Section 6.4.

 

Use of Proceeds; Margin Stock

 

36

 

--------------------------------------------------------------------------------


 

Section 6.5.

 

Financial Reports

 

37

Section 6.6.

 

No Material Adverse Change

 

37

Section 6.7.

 

Full Disclosure

 

37

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

37

Section 6.9.

 

Governmental Authority and Licensing

 

37

Section 6.10.

 

Good Title

 

38

Section 6.11.

 

Litigation and Other Controversies

 

38

Section 6.12.

 

Taxes

 

38

Section 6.13.

 

Approvals

 

38

Section 6.14.

 

Affiliate Transactions

 

38

Section 6.15.

 

Investment Company

 

39

Section 6.16.

 

ERISA

 

39

Section 6.17.

 

Compliance with Laws

 

39

Section 6.18.

 

Other Agreements

 

40

Section 6.19.

 

OFAC

 

40

Section 6.20.

 

No Default

 

40

Section 6.21.

 

Solvency

 

40

Section 6.22.

 

No Broker Fees

 

40

Section 6.23.

 

Stock of the Borrower

 

41

Section 6.24.

 

Condition of Property; Casualties; Condemnation

 

41

Section 6.25.

 

Legal Requirements, and Zoning

 

41

Section 6.26.

 

No Defaults; Landlord is in Compliance with Leases

 

41

Section 6.27.

 

UAP Properties

 

42

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

42

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

42

Section 7.2.

 

Initial Credit Event

 

42

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

44

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

44

Section 8.2.

 

Maintenance of Properties

 

44

Section 8.3.

 

Taxes and Assessments

 

44

Section 8.4.

 

Insurance

 

44

Section 8.5.

 

Financial Reports

 

44

Section 8.6.

 

Inspection

 

47

Section 8.7.

 

Office of Foreign Asset Control

 

47

Section 8.8.

 

Liens

 

47

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

47

Section 8.10.

 

Mergers, Consolidations and Sales

 

49

Section 8.11.

 

Maintenance of Subsidiaries

 

50

Section 8.12.

 

UAP Properties

 

50

Section 8.13.

 

ERISA

 

50

Section 8.14.

 

Compliance with Laws

 

50

Section 8.15.

 

Burdensome Contracts With Affiliates

 

51

Section 8.16.

 

No Changes in Fiscal Year

 

51

 

ii

--------------------------------------------------------------------------------


 

Section 8.17.

 

Compliance with OFAC Sanctions Programs

 

51

Section 8.18.

 

Change in the Nature of Business

 

52

Section 8.19.

 

Use of Loan Proceeds

 

52

Section 8.20.

 

No Restrictions

 

52

Section 8.21.

 

Financial Covenants

 

52

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

54

 

 

 

 

 

Section 9.1.

 

Events of Default

 

54

Section 9.2.

 

Non-Bankruptcy Defaults

 

56

Section 9.3.

 

Bankruptcy Defaults

 

56

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

56

Section 9.5.

 

Notice of Default

 

57

 

 

 

 

 

SECTION 10.

 

CHANGE IN CIRCUMSTANCES

 

57

 

 

 

 

 

Section 10.1.

 

Change of Law

 

57

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

58

Section 10.3.

 

Increased Cost and Reduced Return

 

58

Section 10.4.

 

Lending Offices

 

59

Section 10.5.

 

Discretion of Lender as to Manner of Funding

 

59

 

 

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

60

 

 

 

 

 

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

60

Section 11.2.

 

Administrative Agent and its Affiliates

 

60

Section 11.3.

 

Action by Administrative Agent

 

60

Section 11.4.

 

Consultation with Experts

 

61

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

61

Section 11.6.

 

Indemnity

 

62

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

62

Section 11.8.

 

L/C Issuer

 

62

Section 11.9.

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

63

Section 11.10.

 

Designation of Additional Agents

 

63

Section 11.11.

 

Release of Guarantors

 

63

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

63

 

 

 

 

 

Section 12.1.

 

The Guarantees

 

63

Section 12.2.

 

Guarantee Unconditional

 

64

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

65

Section 12.4.

 

Subrogation

 

65

Section 12.5.

 

Waivers

 

65

Section 12.6.

 

Limit on Recovery

 

65

 

iii

--------------------------------------------------------------------------------


 

Section 12.7.

 

Stay of Acceleration

 

66

Section 12.8.

 

Benefit to Guarantors

 

66

Section 12.9.

 

Guarantor Covenants

 

66

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

66

 

 

 

 

 

Section 13.1.

 

Withholding Taxes

 

66

Section 13.2.

 

No Waiver, Cumulative Remedies

 

67

Section 13.3.

 

Non-Business Days

 

68

Section 13.4.

 

Documentary Taxes

 

68

Section 13.5.

 

Survival of Representations

 

68

Section 13.6.

 

Survival of Indemnities

 

68

Section 13.7.

 

Sharing of Set-Off

 

68

Section 13.8.

 

Notices

 

68

Section 13.9.

 

Counterparts

 

69

Section 13.10.

 

Successors and Assigns

 

69

Section 13.11.

 

Participants

 

69

Section 13.12.

 

Assignments

 

70

Section 13.13.

 

Amendments

 

72

Section 13.14.

 

Headings

 

72

Section 13.15.

 

Costs and Expenses; Indemnification

 

72

Section 13.16.

 

Set-off

 

74

Section 13.17.

 

Entire Agreement

 

74

Section 13.18.

 

Governing Law

 

74

Section 13.19.

 

Severability of Provisions

 

74

Section 13.20.

 

Excess Interest

 

75

Section 13.21.

 

Construction

 

75

Section 13.22.

 

Lender’s and L/C Issuer’s Obligations Several

 

75

Section 13.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

 

75

Section 13.24.

 

USA Patriot Act

 

76

Section 13.25.

 

Confidentiality

 

76

 

 

 

 

 

Signature Page

 

 

 

78

 

EXHIBIT A

 

—

 

Notice of Payment Request

EXHIBIT B

 

—

 

Notice of Borrowing

EXHIBIT C

 

—

 

Notice of Continuation/Conversion

EXHIBIT D

 

—

 

Revolving Note

EXHIBIT E

 

—

 

Compliance Certificate

EXHIBIT F

 

—

 

Assignment and Acceptance

EXHIBIT G

 

—

 

Additional Guarantor Supplement

EXHIBIT H

 

—

 

Commitment Amount Increase Request

SCHEDULE 1

 

—

 

Commitments

SCHEDULE 6.2

 

—

 

Subsidiaries

SCHEDULE 6.26

 

—

 

Significant Leases

SCHEDULE 6.27

 

—

 

UAP Properties

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement is entered into as of April 18, 2011, by and among
LTC Properties, Inc., a Maryland corporation (the “Borrower”), certain direct
and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago Branch, as Administrative Agent as provided
herein.  All capitalized terms used herein without definition shall have the
same meanings herein as such terms are defined in Section 1.1 hereof.

 

PRELIMINARY STATEMENT

 

The Borrower has requested, and the Lenders have agreed to extend, a certain
credit facility on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                                 DEFINITIONS;
INTERPRETATION.

 

Section 1.1.        Definitions.  The following terms when used herein shall
have the following meanings:

 

“Additional Guarantor Supplement” is defined in Section 5.2 hereof.

 

“Adjusted LIBOR” is defined in Section 2.3(b) hereof.

 

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire by each
Lender in a form supplied by the Administrative Agent.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 20% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 20% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“ALF’s” is defined in the definition of Capitalization Rate.

 

“Applicable Margin” means, with respect to Revolving Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 3.1 hereof, until the first Pricing Date, the rates per annum shown
opposite Level I below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

 

LEVEL

 

MAXIMUM TOTAL
INDEBTEDNESS TO TOTAL
ASSET VALUE RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS AND
LETTER OF CREDIT FEE
SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

IV

 

Greater than 0.45 to 1.0

 

1.25

%

2.25

%

0.50

%

III

 

Less than or equal to 0.45 to 1.0, but greater than 0.35 to 1.0

 

1.00

%

2.00

%

0.45

%

II

 

Less than or equal to 0.35 to 1.0 but greater than 0.25 to 1.0

 

0.75

%

1.75

%

0.40

%

I

 

Less than or equal to 0.25 to 1.0

 

0.50

%

1.50

%

0.35

%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after March 31, 2011, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements and current Compliance Certificate (and, in the case of the year-end
financial statements, audit report) for the Fiscal Quarter then ended, pursuant
to Section 8.5 hereof.  The Applicable Margin shall be established based on the
Maximum Total Indebtedness to Total Asset Value Ratio for the most recently
completed Fiscal Quarter and the Applicable Margin established on a Pricing Date
shall remain in effect until the next Pricing Date.  If the Borrower has not
delivered its financial statements, including a Compliance Certificate, by the
date such financial statements (and, in the case of the year-end financial
statements, audit report) are required to be delivered under Section 8.5 hereof,
until such financial statements and audit report are delivered, the Applicable
Margin shall be the highest Applicable Margin (i.e., Level IV shall apply).  If
the Borrower subsequently delivers such financial statements before the next
Pricing Date, the Applicable Margin established by such late delivered financial
statements shall take effect from the date of delivery until the next Pricing
Date.  In all other circumstances, the Applicable Margin established by such
financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the Fiscal Quarter covered by such financial
statements until the next Pricing Date.  Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.

 

2

--------------------------------------------------------------------------------


 

“Application” is defined in Section 2.2(b) hereof.

 

“Approved Fund” means any Fund that has been approved by Borrower (such approval
not to be unreasonably withheld or delayed and such approval not to be required
if an Event of Default has occurred and is continuing) and is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Assets Under Development” means any real property under construction other than
Redevelopment Assets.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Base Rate” is defined in Section 2.3(a) hereof.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate specified in
Section 2.3(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Revolving Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type on a single date and, in the case of Eurodollar Loans, for a
single Interest Period.  Borrowings of Loans are made and maintained ratably
from each of the Lenders according to their Revolver Percentages.  A Borrowing
is “advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Revolving Loans commences for such Borrowing, and is “converted” when such
Borrowing is changed from one type of Revolving Loans to the other, all as
determined pursuant to Section 2.5 hereof.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

3

--------------------------------------------------------------------------------


 

“Capitalization Rate” means 8.25% for assisted living facilities (“ALF’s”), or
10.0% for skilled nursing facilities (“SNF’s”). The Capitalization Rates for
continuum of care facilities will be 9% for facilities where <50% of beds are
classified as SNF beds, and shall otherwise be 10%.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, (b) any “Change of Control” (or words of like import), as
defined in any agreement or indenture relating to any issue of Indebtedness for
Borrowed Money in excess of $10,000,000 shall occur or (c) during any
twelve (12) month period on or after the date hereof, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of at least a majority of the members of the Board of Directors then
in office who either were members of the Board of Directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of the
Board of Directors then in office.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

4

--------------------------------------------------------------------------------


 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Compliance Certificate” is defined in Section 8.5(c) hereof.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or that is part of a group that includes the Borrower and is treated as a
single employer under Section 414(b), (c) or (m) of the Code.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Revolving Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.

 

“Debt Service” means, for any Fiscal Quarter, the sum of (a) Interest Expense
and (b) the greater of (i) zero or (ii) scheduled principal amortization paid on
Total Indebtedness (exclusive of any balloon payments or prepayments of
principal paid on such Total Indebtedness) less amortized principal payments
received on the Borrower’s and its Subsidiaries’ mortgage loans receivable
(exclusive of any balloon payments or prepayments of principal received on the
Borrower’s and its Subsidiaries’ mortgage loans receivable).

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans or participations in L/C Obligations required to be funded
by it hereunder (herein, a “Defaulted Loan”) within two (2) Business Days of the
date required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within
two (2) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, or (c) has been deemed insolvent
or become the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for such Lender.

 

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Revolver Percentage of the aggregate
outstanding principal amount of Revolving Loans of all Lenders (calculated as if
all Defaulting Lenders had funded all of their respective Defaulted Loans) over
the aggregate outstanding principal amount of all Revolving Loans of such
Defaulting Lender.

 

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates:  (a) the date on which
all Revolving Credit Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and

 

5

--------------------------------------------------------------------------------


 

payable and (b) the date on which (i) such Defaulting Lender is no longer
insolvent, the subject of a bankruptcy or insolvency proceeding or, if
applicable, under the direction of a receiver or conservator, (ii) the
Defaulting Lender Excess with respect to such Defaulting Lender shall have been
reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or otherwise), and (iii) such
Defaulting Lender shall have delivered to Borrower and the Administrative Agent
a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Revolving Credit Commitments.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“EBITDA” means, for any period, determined on a consolidated basis of the
Borrower and its Subsidiaries, in accordance with GAAP, the sum of net income
(or loss) plus: (i) depreciation and amortization expense, (ii) interest
expense, (iii) income tax expense, (iv) extraordinary, unrealized or
non-recurring losses, including impairment charges and reserves, minus: 
(v) funds received by the Borrower or a Subsidiary as rent but which are
reserved for capital expenses; (vi) unrealized gains on the sale of assets; and
(vii) income tax benefits.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the L/C Issuer, and (iii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries or any business reasonably
related thereto.

 

“Eligible Property NOI” means, for any given period, the aggregate Property NOI
attributable to the UAP Properties.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or

 

6

--------------------------------------------------------------------------------


 

groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
Hazardous Material or (e) pollution (including any Release to air, land, surface
water or groundwater), and any amendment, rule, regulation, order or directive
issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or is under common control with the
Borrower, within the meaning of Sections 414 and 4001 of the Code and the
regulations promulgated and rulings issued thereunder.

 

“Eurodollar Loan” means a Revolving Loan bearing interest at the rate specified
in Section 2.3(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any total loss, destruction or damage of such Property or (b) any total
condemnation, seizure, or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in
Section 2.3(a) hereof.

 

“Fiscal Quarter” means each of the three month periods ending on March 31,
June 30, September 30 and December 31.

 

“Fiscal Year” means the twelve month period ending on December 31.

 

“Fixed Charges” means, for any Fiscal Quarter, Debt Service for such quarter,
plus Preferred Dividends for such quarter, plus $400 per bed for any Property on
which the Lease of such Property does not require the tenant to pay for all
capital expenditures.

 

“Former Plan” means any employee benefit plan in respect of which the Borrower
or a Commonly Controlled Entity has engaged in a transaction described in
Section 4069 or Section 4212(c) of ERISA.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

7

--------------------------------------------------------------------------------


 

“Funds From Operations” or “FFO” means, for any period reported, as determined
on a consolidated basis for the Borrower and its Subsidiaries, the sum of net
income or (loss), plus:  (i) depreciation and amortization expense;
(ii) realized losses from extraordinary or non-recurring items; (iii) realized
losses on sales of real estate or other assets; (iv) impairment charges or other
loss reserves; and (v) provisions for income taxes for such period, minus: 
(i) gains (whether realized or unrealized) on sales of real estate or other
assets; and, (ii) income tax benefits for such period.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” and “Guarantors” each is defined in Section 5.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 5.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

8

--------------------------------------------------------------------------------


 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
and contingent liabilities related to potential earn out payments which do not
meet the balance sheet recognition requirements of Accounting Standards
Codification No. 450 —Contingencies), (c) all indebtedness secured by any Lien
upon Property of such Person, whether or not such Person has assumed or become
liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Expense” means, with respect to a Person for any period of time the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period.  Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off such fees relating to the early retirement of such related
Indebtedness for Borrowed Money, and (ii) debt discounts (but only to the extent
such discounts do not exceed 3.0% of the initial face principal amount of such
debt).

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period and (b) with respect to any Base Rate Loan, the last day of
every Fiscal Quarter and on the maturity date.

 

9

--------------------------------------------------------------------------------


 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
(a) in the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter, provided,
however, that:

 

(i)            no Interest Period shall extend beyond the Revolving Credit
Termination Date;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.2(h) hereof.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.

 

“Lease” means any lease, tenancy agreement, contract or other agreement for the
use or occupancy of a Property or any portion thereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes Bank of Montreal, Chicago Branch, Key Bank National
Association and the other financial institutions from time to time party to this
Agreement, including any new Lender pursuant to Section 2.13 hereof and each
assignee Lender pursuant to Section 13.12 hereof.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 2.2(a) hereof.

 

10

--------------------------------------------------------------------------------


 

“LIBOR” is defined in Section 2.3(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

 

“Material Adverse Effect” means a material and adverse effect on (a) the
business, condition (financial or otherwise), operations, performance or
properties of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any Guarantor to perform its obligations under the
Loan Documents to which it is a party or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
or the Lenders thereunder; provided, however, that the sale of assets of one or
more Guarantors in accordance with the terms of this Agreement shall not be
deemed in and of itself to cause a Material Adverse Effect absent the presence
of the factors set forth above.

 

“Material Subsidiary” means, each Subsidiary that owns a Property included in
the Unencumbered Asset Pool.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV thereof, that (a) is
maintained by the Borrower or an ERISA Affiliate and at least one Person other
than the Borrower and its ERISA Affiliates or (b) was so maintained previously,
but is not currently maintained by the Borrower or its ERISA Affiliates, and in
respect of which the Borrower or an ERISA Affiliate would still have liability
under Section 4063, 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

 

“Note” and “Notes” each is defined in Section 2.9 hereof.

 

“Note Purchase Agreement” means the Note Purchase Agreement and Private Shelf
Agreement dated July 14, 2010, as amended, modified, supplemented or amended and
restated in its entirety, and any refinancing or replacement of any series of
notes issued and outstanding thereunder.

 

“Noteholders” means the holders of any series of notes issued under the Note
Purchase Agreement, including, without limitation (i) the 5.26% Series A-1
Senior Notes due July 14, 2015 in the aggregate original principal amount of
$25,000,000 and (ii) the 5.74% Series A-2 Senior Notes Due January 14, 2019 in
the aggregate original principal amount of $25,000,000.

 

11

--------------------------------------------------------------------------------


 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Revolving Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15 hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Participating Interest” is defined in Section 2.2(e) hereof.

 

“Participating Lender” is defined in Section 2.2(e) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any investment or acquisition with respect to
which all of the following conditions shall have been satisfied:

 

(a)         the investment or acquisition is with respect to real property or
improvements on real property located in, or of a business with its primary
operations in, the United States of America; and

 

(b)         he acquisition shall not be a Hostile Acquisition; and

 

(c)         the investment or acquisition is with respect to an asset or
business associated with an Eligible Line of Business, which may include, but is
not limited to, sale/leaseback transactions, mortgage loans, lines of credit or
other financings, etc.; and

 

(d)         if a new Material Subsidiary is formed or acquired as a result of or
in connection with the investment or acquisition, the Borrower shall have
complied with the requirements of Section 5.2 hereof in connection therewith;
and

 

12

--------------------------------------------------------------------------------


 

(e)          after giving effect to the investment or acquisition, no Event of
Default shall exist, including with respect to the financial covenants contained
in Section 8.21 hereof, provided, however, that if such investment or
acquisition together with any other investments or acquisitions made during such
Fiscal Quarter have an aggregate cost exceeding 20% of the Total Asset Value of
the Borrower and its Subsidiaries as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 8.5 hereof, then for such investment or acquisition, the Borrower shall
provide to the Administrative Agent an executed Compliance Certificate showing
Borrower’s pro forma compliance with the covenants contained in Section 8.21
after giving effect to the proposed investment or acquisition, including giving
effect in terms of additional asset value, liabilities incurred, if any,
additional revenues and expenses associated therewith which have been
contemplated and have been projected into the expected operating results and
financial position of the Borrower for the Fiscal Quarter in which the
investment or acquisition occurs.

 

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced: 
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 8.3; (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and
other similar Liens arising in the ordinary course of business securing
obligations that are not overdue or that are being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not materially and adversely affect the value of such property or the
use of such property for its present purposes; (e) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business;
(f) Liens in favor of the United States of America for amounts paid to the
Borrower or any Subsidiary as progress payments under government contracts
entered into by it; (g) attachment, judgment and other similar Liens arising in
connection with court, reference or arbitration proceedings, provided that the
same have been in existence less than 20 days, that the same have been
discharged or that execution or enforcement thereof has been stayed pending
appeal; and (h) Liens on Properties not included in the Unencumbered Asset Pool.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

13

--------------------------------------------------------------------------------


 

“Preferred Dividends” means any dividend paid (or payable) as the case may be,
in cash on any preferred equity security issued by the Borrower.

 

“Property” or “Properties” means, as to any Person, all types of real, personal,
tangible, intangible or mixed property owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP.

 

“Property Expenses” means the costs (including, but not limited to, payroll,
taxes, assessments, insurance, utilities, landscaping and other similar charges)
of operating and maintaining any UAP Property which are the responsibility of
the Borrower or the applicable Guarantor that are not paid directly by the
tenant, but excluding depreciation, amortization, interest costs and maintenance
capital expenditures to the extent such UAP Property is under a triple net
lease.

 

“Property Income” means cash rents (excluding, as an abundance of caution,
non-cash straight-line rent) and other cash revenues received by the Borrower or
a Guarantor in the ordinary course for any UAP Property, but excluding security
deposits and prepaid rent except to the extent applied in satisfaction of
tenants’ obligations for rent.

 

“Property Net Operating Income” or “Property NOI” means, with respect to any
property for the four most recently ended Fiscal Quarters (without duplication)
the aggregate amount of (i) Property Income for such period minus (ii) Property
Expenses for such period.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Redevelopment Assets” means any real estate under major redevelopment.

 

“Reimbursement Obligation” is defined in Section 2.2(c) hereof.

 

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period is waived
under subsection .13, .14, .16, .18, .19 or .20 of PBGC Reg. §4043.

 

14

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Revolving Loans and interests in Letters of Credit and Unused
Revolving Credit Commitments constitute more than 66-2/3% of the sum of the
total outstanding Revolving Loans, interests in Letters of Credit, and Unused
Revolving Credit Commitments of the Lenders.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

 

“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.1 and 2.2 hereof.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof.  The Borrower and the Lenders acknowledge and agree that the
Revolving Credit Commitments of the Lenders aggregate $210,000,000 on the date
hereof.

 

“Revolving Credit Termination Date” means April 18, 2015, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.11, 9.2 or 9.3 hereof.

 

“Revolving Loan” is defined in Section 2.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Debt” means as of any date of determination, the aggregate principal
amount of all indebtedness outstanding of the Borrower and its Subsidiaries,
evidenced by notes, bonds debentures or similar instruments and capital lease
obligations that are secured by a Lien (other than certain Permitted
Encumbrances).

 

“Secured Recourse Debt” means Secured Debt that is recourse for payment to the
Borrower or its Subsidiaries.

 

“Senior Housing Assets” means any Property on which the improvements consist
only of one or more of the following:  (a) senior apartments, (b) independent
living facilities, (c) congregate communities, (d) assisted living facilities,
(e) nursing homes, (f) hospitals and

 

15

--------------------------------------------------------------------------------


 

(g) other Property primarily used for senior citizen residences or health care
services, together with other improvements incidental thereto.

 

“Significant Lease” means any Lease under which the Borrower or one of its
Subsidiaries is the lessor and which Lease provides for minimum rent payments of
$2,000,000 or more during any Fiscal Year prior to the year containing the
Revolving Credit Termination Date.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA but
is not a Multiemployer Plan.

 

“SNF’s” is defined in the definition of Capitalization Rate.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity security.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at  the option of the holder, and all warrants, options
or other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or any other
entity of which more than 50% of the outstanding Voting Stock or, in the case of
a partnership, more than the 50% of the general partnership interests are at the
time directly or indirectly owned by such parent or by any one or more other
entities which are themselves subsidiaries of such parent.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Tangible Net Worth” means for each applicable period, total stockholders’
equity on the Borrower’s consolidated balance sheet as reported in its Form 10-K
or 10-Q less all amounts appearing on the assets side of its consolidated
balance sheet representing an intangible asset under GAAP.

 

“Total Asset Value” means the book value, without giving effect to depreciation,
of all assets of the Borrower and its Subsidiaries at such time; less (a) the
amount, if any, of the Borrower’s investment in any unconsolidated subsidiary,
joint venture or other similar entity, and (b) all amounts appearing on the
assets side of its consolidated balance sheet separately identifiable as
intangible assets under GAAP.

 

“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a

 

16

--------------------------------------------------------------------------------


 

consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
excluding any amounts categorized as accrued expenses, accrued dividends,
deposits held, deferred revenues, minority interests and other liabilities not
directly associated with the borrowing of money

 

“UAP Property” is defined in the definition of Unencumbered Asset Pool.

 

“Unconsolidated Affiliates” means an Affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.

 

“Unencumbered Asset Pool” means, a pool of unencumbered Properties consisting of
properties (each a “UAP Property” and collectively, the “UAP Properties”) owned
by the Borrower or a Guarantor, and (i) listed on Schedule 6.27 on the Closing
Date or (ii) deemed to be listed on Schedule 6.27 after such properties’
designation by the Borrower as an UAP Property in writing to the Administrative
Agent in accordance with Section 8.12 hereof; that meet the following criteria:

 

(a)         Is real property 100% owned in fee simple by the Borrower and/or a
Guarantor;

 

(b)         Currently in service (not under development or non-stabilized);

 

(c)         Senior Housing Asset located in the United States;

 

(d)         If such Property is owned by the Borrower, (i) neither the
Borrower’s beneficial ownership interest in such Property nor the Property is
subject to any Lien (other than Permitted Liens and Liens in favor of the Agent
and the Noteholders (but only to the extent the Obligations hereunder are
simultaneously secured by such Liens on terms and provisions, including an
intercreditor agreement, satisfactory to the Required Lenders)) or to any
negative pledge other than the negative pledge set forth herein or in the Note
Purchase Agreement and (ii) the Borrower has the unilateral right to (x) sell,
transfer or otherwise dispose of such Property and (y) to create a Lien on such
Property as security for indebtedness of the Borrower (other than restrictions
imposed by the negative pledge set forth herein or in the Note Purchase
Agreement);

 

(e)          If such Property is owned by a Guarantor, (i) none of the
Borrower’s beneficial ownership interest in such Guarantor or the Property is
subject to any Lien (other than Permitted Liens and Liens in favor of the Agent
and the Noteholders (but only to the extent the Obligations hereunder are
simultaneously secured by such Liens on terms and provisions, including an
intercreditor agreement, satisfactory to the Required Lenders)) or to any
negative pledge other than the negative pledge set forth herein or in the Note
Purchase Agreement and (ii) the Guarantor has the unilateral right to (x) sell,
transfer or otherwise dispose of such Property and (y) to create a Lien on such
Property as security for indebtedness of the Borrower or such Guarantor (other
than restrictions imposed by the negative pledge set forth herein or in the Note
Purchase Agreement);

 

17

--------------------------------------------------------------------------------


 

(f)         Such Property, based on Borrower’s or Guarantor’s actual knowledge,
is free of all material structural defects or major architectural deficiencies,
material title defects, material environmental conditions or other adverse
matters which, individually or collectively, materially impair the value of such
Property; and

 

(g)         The lessee of such Property under its lease is not more than 60 days
past due with respect to any monthly minimum rent payment obligations under such
lease.

 

“Unencumbered Asset Pool Value” means an amount equal to the sum of:

 

(a)          for all UAP Properties owned for more than twelve months prior to
the date of determination, the quotient of (i) the Property NOI from such UAP
Properties divided by (ii) the Capitalization Rate, plus

 

(b)         for all UAP Properties owned for twelve months or less prior to the
date of determination, the lesser of (i) the book value (as defined by GAAP) of
any such UAP Property or (ii) the value of any such UAP Property as determined
by the calculation in clause (a) above.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unsecured Debt” means, with respect to a Person as of any given date, the
aggregate principal amount of all Total Indebtedness of such Person outstanding
at such date that is not Secured Indebtedness (excluding Total Indebtedness
associated with Unconsolidated Affiliates that is not guaranteed by the Borrower
or a Subsidiary of the Borrower) and in the case of the Borrower shall include
(without duplication) Total Indebtedness that does not constitute Secured
Indebtedness.

 

“Unsecured Debt Service” means, for a given period, Debt Service with respect to
Unsecured Debt.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

18

--------------------------------------------------------------------------------


 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

Section 1.2.      Interpretation.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein”, and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

Section 1.3.      Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

SECTION 2.                                          THE CREDIT FACILITY.

 

Section 2.1.      Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders, the “Revolving Loans”) in U.S. Dollars to the Borrower from time to
time on a revolving basis up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans and L/C Obligations at any time outstanding
shall not exceed the Revolving Credit Commitments in effect at such time.  Each
Borrowing of Revolving Loans shall be made

 

19

--------------------------------------------------------------------------------


 

ratably by the Lenders in proportion to their respective Revolver Percentages. 
As provided in Section 2.5 hereof, the Borrower may elect that each Borrowing of
Revolving Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans
may be repaid and the principal amount thereof reborrowed before the Revolving
Credit Termination Date, subject to the terms and conditions hereof.

 

Section 2.2.      Letters of Credit.  (a) General Terms.  Subject to the terms
and conditions hereof, as part of the Revolving Credit, the L/C Issuer shall
issue standby and commercial letters of credit (each a “Letter of Credit”) for
the account of the Borrower or for the account of the Borrower and one or more
of its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. 
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Revolver Percentage
of the amount of each drawing thereunder and, accordingly, each Letter of Credit
shall constitute usage of the Revolving Credit Commitment of each Lender pro
rata in an amount equal to its Revolver Percentage of the L/C Obligations then
outstanding.

 

(b)     Applications.  At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one or more Letters
of Credit in U.S. Dollars, in a form satisfactory to the L/C Issuer, with
expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) or 30 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is for
the account of one of its Subsidiaries, such Subsidiary for the relevant Letter
of Credit in the form then customarily prescribed by the L/C Issuer for the
Letter of Credit requested (each an “Application”).  Notwithstanding anything
contained in any Application to the contrary:  (i) the Borrower shall pay fees
in connection with each Letter of Credit as set forth in Section 3.1 hereof,
(ii) except as otherwise provided in Section 2.7 or Section 2.14 hereof, unless
an Event of Default exists, the L/C Issuer will not call for the funding by the
Borrower of any amount under a Letter of Credit before being presented with a
drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
the Borrower’s obligation to reimburse the L/C Issuer for the amount of such
drawing shall bear interest (which the Borrower hereby promises to pay) from and
after the date such drawing is paid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect (computed on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed).  If the L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless the L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, unless the Administrative Agent or the Required Lenders
instruct the L/C Issuer otherwise, the L/C Issuer will give such notice of
non-renewal before the time necessary to prevent such automatic extension if
before such required notice date:  (i) the expiration date of such Letter of
Credit if so extended would be after the Revolving Credit Termination Date,
(ii) the Revolving Credit Commitments have been terminated, or (iii) a Default
or an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit.  The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing

 

20

--------------------------------------------------------------------------------


 

the amount, or extending the expiration date, thereof at the request of the
Borrower subject to the conditions of Section 7 hereof and the other terms of
this Section 2.2. Notwithstanding anything contained herein to the contrary, the
L/C Issuer shall be under no obligation to issue, extend or amend any Letter of
Credit if a default of any Lender’s obligations to fund under
Section 2.2(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with Borrower or
such Lender satisfactory to the L/C Issuer to eliminate the L/C Issuer’s risk
with respect to such Lender.

 

(c)     The Reimbursement Obligations.  Subject to Section 2.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 2:00 p.m. (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:30 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 Noon (Chicago time) on the following Business Day, in immediately
available funds at the Administrative Agent’s principal office in
Chicago, Illinois or such other office as the Administrative Agent may designate
in writing to the Borrower (who shall thereafter cause to be distributed to the
L/C Issuer such amount(s) in like funds).  If the Borrower does not make any
such reimbursement payment on the date due and the Participating Lenders fund
their participations therein in the manner set forth in Section 2.2(e) below,
then all payments thereafter received by the Administrative Agent in discharge
of any of the relevant Reimbursement Obligations shall be distributed in
accordance with Section 2.2(e) below.

 

(d)     Obligations Absolute.  The Borrower’s obligation to reimburse
L/C Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in

 

21

--------------------------------------------------------------------------------


 

respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the L/C Issuer (as finally determined by a court of
competent jurisdiction by final and nonappealable judgment), the L/C Issuer
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(e)     The Participating Interests.  Each Lender (other than the Lender acting
as L/C Issuer in issuing the relevant Letter of Credit), by its acceptance
hereof, severally agrees to purchase from the L/C Issuer, and the L/C Issuer
hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 2.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  The several obligations of
the Participating Lenders to the L/C Issuer under this Section 2.2 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Revolving Credit Commitment of any Lender, and
each payment by a Participating Lender under this Section 2.2 shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

22

--------------------------------------------------------------------------------


 

(f)     Indemnification.  The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it.  The obligations of the Participating
Lenders under this Section 2.2(f) and all other parts of this Section 2.2 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(g)     Manner of Requesting a Letter of Credit.  The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement.  The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

 

(h)     Replacement of the L/C Issuer.  The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

Section 2.3.      Applicable Interest Rates.  (a) Base Rate Loans.  Each Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Revolving
Loan is advanced, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

23

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such
day plus 1.00%.  As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on such day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) divided by (ii) one (1) minus the Eurodollar Reserve Percentage.

 

(b)     Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Revolving Loan is advanced or continued, or
created by conversion from a Base Rate Loan, until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

 

 

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Revolving Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

24

--------------------------------------------------------------------------------


 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

 

(c)     Rate Determinations.  The Administrative Agent shall determine each
interest rate applicable to the Revolving Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 2.4.      Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each
Borrowing of Base Rate Loans advanced under the Revolving Credit shall be in an
amount not less than $100,000.  Each Borrowing of Eurodollar Loans advanced,
continued or converted under the Revolving Credit shall be in an amount equal to
$1,000,000 or such greater amount which is an integral multiple of $500,000. 
Without the Administrative Agent’s consent, there shall not be more than
five (5) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

Section 2.5.      Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 11:00 a.m. (Chicago time):  (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans.  The
Revolving Loans included in each Borrowing shall bear interest initially at the
type of rate specified in such notice of a new Borrowing.  Thereafter, subject
to the terms and conditions hereof, the Borrower may from time to time elect to
change or continue the type of

 

25

--------------------------------------------------------------------------------


 

interest rate borne by each Borrowing or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 2.4 hereof, a
portion thereof, as follows:  (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing in a manner acceptable to
the Administrative Agent), substantially in the form attached hereto as
Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 11:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion.  All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Revolving Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto.  No Borrowing of Eurodollar Loans
shall be advanced, continued, or created by conversion if any Default or Event
of Default then exists.  The Borrower agrees that the Administrative Agent may
rely on any such telephonic, telecopy or other telecommunication notice given by
any person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

 

(b)     Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 2.5(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)     Borrower’s Failure to Notify.  If the Borrower fails to give notice
pursuant to Section 2.5(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by
Section 2.5(a) and such Borrowing is not prepaid in accordance with Section 2.7,
such Borrowing shall automatically be converted into a Borrowing of Base Rate
Loans.  In the event the Borrower fails to give notice pursuant to
Section 2.5(a) above of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 12:00 noon (Chicago
time) on the day such Reimbursement Obligation becomes due that it intends to
repay such Reimbursement Obligation through funds not

 

26

--------------------------------------------------------------------------------


 

borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit on such day in the
amount of the Reimbursement Obligation then due, which Borrowing shall be
applied to pay the Reimbursement Obligation then due.

 

(d)     Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Revolving Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location in the
United States as the Administrative Agent shall designate in writing to the
Borrower).  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location in the United States as
the Administrative Agent shall designate in writing to the Borrower), by
depositing or wire transferring such proceeds to the credit of the Borrower’s
Designated Disbursement Account or as the Borrower and the Administrative Agent
may otherwise agree.

 

(e)     Administrative Agent Reliance on Lender Funding.  Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Revolving Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Revolving Loan
to be made by such Lender and, if any Lender has not in fact made such payment
to the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to:  (i) from the date the
related advance was made by the Administrative Agent to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.  If such amount is
not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Revolving Loan attributable to such Lender with interest thereon
at a rate per annum equal to the interest rate applicable to the relevant
Revolving Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 2.10 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 

Section 2.6.      Maturity of Loans.  Each Revolving Loan, both for principal
and interest not sooner paid, shall mature and be due and payable by the
Borrower on the Revolving Credit Termination Date.

 

27

--------------------------------------------------------------------------------


 

Section 2.7.      Prepayments.  (a) Optional.  The Borrower may prepay in whole
or in part (but, if in part, then:  (i) if such Borrowing is of Base Rate Loans,
in an amount not less than $100,000, (ii) if such Borrowing is of Eurodollar
Loans, in an amount not less than $500,000, and (iii) in each case, in an amount
such that the minimum amount required for a Borrowing pursuant to Section 2.4
hereof remains outstanding) any Borrowing of Eurodollar Loans at any time upon
three (3) Business Days prior notice by the Borrower to the Administrative Agent
or, in the case of a Borrowing of Base Rate Loans, notice delivered by the
Borrower to the Administrative Agent no later than 10:00 a.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date fixed for prepayment plus any amounts due
the Lenders under Section 2.10 hereof.

 

(b)     Mandatory.      (i) The Borrower shall, on each date the Revolving
Credit Commitments are reduced pursuant to Section 2.11 hereof, prepay the
Revolving Loans and, if necessary, prefund the L/C Obligations by the amount, if
any, necessary to reduce the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced.

 

(ii)     Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.7(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Revolving Loans under this Section 2.7(b) shall be made by the
payment of the principal amount to be prepaid and, in the case of any Eurodollar
Loans, accrued interest thereon to the date of prepayment together with any
amounts due the Lenders under Section 2.10 hereof.  Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4 hereof.

 

(c)     Any amount of Revolving Loans paid or prepaid before the Revolving
Credit Termination Date may, subject to the terms and conditions of this
Agreement, be borrowed, repaid and borrowed again.

 

Section 2.8.      Default Rate.  Notwithstanding anything to the contrary
contained herein, while any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Revolving Loans
and Reimbursement Obligations, and letter of credit fees at a rate per annum
equal to:

 

(a)          for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin
plus the Base Rate from time to time in effect;

 

(b)         for any Eurodollar Loan, the sum of 2.0% plus the rate of interest
in effect thereon at the time of such default until the end of the Interest
Period applicable thereto and, thereafter, at a rate per annum equal to the sum
of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base Rate from
time to time in effect;

 

28

--------------------------------------------------------------------------------


 

(c)          for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 2.2 with respect to such Reimbursement Obligation; and

 

(d)         for any Letter of Credit, the sum of 2.0% plus the letter of credit
fee due under Section 3.1 with respect to such Letter of Credit;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

 

Section 2.9.      Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Revolving Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(b)     The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Revolving Loan made hereunder and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(c)     The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(d)     Any Lender may request that its Revolving Loans be evidenced by a
promissory note in the form of Exhibit D (collectively, the “Notes” and
individually as a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender or its registered
assigns in the amount of its Revolving Credit Commitment.  Thereafter, the
Revolving Loans evidenced by such Note or Notes and interest thereon shall at
all times (including after any assignment pursuant to Section 13.12) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 13.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Revolving Loans once again be evidenced as described in
subsections (a) and (b) above.

 

29

--------------------------------------------------------------------------------


 

Section 2.10.        Funding Indemnity.  If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

 

(a)         any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,

 

(b)         any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan,
or to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in
a notice given pursuant to Section 2.5(a) hereof,

 

(c)          any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d)         any acceleration of the maturity of a Eurodollar Loan as a result of
the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prime facie correct.

 

Section 2.11.        Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$1,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans and L/C Obligations then outstanding.  Any termination
of the Revolving Credit Commitments below the L/C Sublimit then in effect shall
reduce the L/C Sublimit by a like amount.  The Administrative Agent shall give
prompt notice to each Lender of any such termination of the Revolving Credit
Commitments.

 

(b)             Any termination of the Revolving Credit Commitments pursuant to
this Section may not be reinstated.

 

Section 2.12.        Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a

 

30

--------------------------------------------------------------------------------


 

Defaulting Lender or such Lender is a Subsidiary or Affiliate of a Person who
has been deemed insolvent or becomes the subject of a bankruptcy or insolvency
proceeding or a receiver or conservator has been appointed for any such Person,
or (d) a Lender fails to consent to an amendment or waiver requested under
Section 13.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender referred to in clause (a), (b), (c), or
(d) above being hereinafter referred to as an “Affected Lender”), the Borrower
may, in addition to any other rights the Borrower may have hereunder or under
applicable law, require, at its expense, any such Affected Lender to assign, at
par, without recourse, all of its interest, rights, and obligations hereunder
(including all of its Revolving Credit Commitments and the Revolving Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to an Eligible Assignee specified
by the Borrower, provided that (i) such assignment shall not conflict with or
violate any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 2.10 hereof as if
the Revolving Loans owing to it were prepaid rather than assigned) other than
such principal owing to it hereunder, and (iii) the assignment is entered into
in accordance with, and subject to the consents required by, Section 13.12
hereof (provided any assignment fees and reimbursable expenses due thereunder
shall be paid by the Borrower).

 

Section 2.13.        Increase in Revolving Credit Commitments.  The Borrower
may, on any Business Day prior to the Revolving Credit Termination Date, with
the written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), increase the aggregate amount of the
Revolving Credit Commitments by delivering a Commitment Amount Increase Request
substantially in the form attached hereto as Exhibit H or in such other form
acceptable to the Administrative Agent at least five (5) Business Days prior to
the desired effective date of such increase (the “Commitment Amount Increase”)
identifying one or more additional Lenders (or additional Revolving Credit
Commitments for existing Lender(s)) and the amount of its Revolving Credit
Commitment (or additional amount of its Revolving Credit Commitment(s));
provided, however, that (i) any increase of the aggregate amount of the
Revolving Credit Commitments to an amount in excess of $250,000,000 will require
the approval of the Required Lenders, (ii) any increase of the aggregate amount
of the Revolving Credit Commitments shall be in an amount not less than
$5,000,000, (iii) no Default or Event of Default shall have occurred and be
continuing at the time of the request or  the effective date of the Commitment
Amount Increase and (iv) all representations and warranties contained in
Section 6 hereof shall be true and correct at the time of such request and on
the effective date of such Commitment Amount Increase.  The effective date of
the Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent.  Upon the effectiveness thereof, (i) the new
Lender(s) (or, if applicable, existing Lender(s)) shall advance Revolving Loans
in an amount sufficient such that after giving effect to its advance each Lender
shall have outstanding its Revolver Percentage of Revolving Loans and (ii) each
Lender shall be deemed to have a Participation Interest, based on the then
current Revolver Percentages, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  It shall be a condition to
such effectiveness that (i) if any Eurodollar Loans are outstanding under the
Revolving Credit on the date of such effectiveness, such Eurodollar Loans shall
be deemed to be prepaid on such date and the Borrower shall pay any amounts
owing to the Lenders pursuant to Section 2.10 hereof and (ii) the Borrower shall
not have terminated any portion of the Revolving

 

31

--------------------------------------------------------------------------------


 

Credit Commitments pursuant to Section 2.11 hereof.  The Borrower agrees to pay
any reasonable expenses of the Administrative Agent relating to any Commitment
Amount Increase.  Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to increase its Revolving Credit Commitment and no
Lender’s Revolving Credit Commitment shall be increased without its consent
thereto, and each Lender may at its option, unconditionally and without cause,
decline to increase its Revolving Credit Commitment.

 

Section 2.14.        Defaulting Lenders. Anything contained herein to the
contrary notwithstanding, in the event that any Lender at any time is a
Defaulting Lender, then (a) during any Defaulting Lender Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents and such
Defaulting Lender’s Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Commitments or an extension of the maturity date of such Lender’s
Revolving Loans or other Obligations without such Lender’s consent); (b) to the
extent permitted by applicable law, until such time as the Defaulting Lender
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any voluntary prepayment of the Revolving Loans shall, if the Administrative
Agent so directs at the time of making such voluntary prepayment, be applied to
the Revolving Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding; (c) such Defaulting Lender’s Revolving Credit Commitments and
outstanding Revolving Loans shall be excluded for purposes of calculating any
commitment fee payable to Lenders pursuant to Section 3.1 in respect of any day
during any Defaulting Lender Period with respect to such Defaulting Lender, and
such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 3.1 with respect to such Defaulting Lender’s Revolving Credit Commitment
in respect of any Defaulting Lender Period with respect to such Defaulting
Lender (and any Letter of Credit fee otherwise payable to a Lender who is a
Defaulting Lender shall instead be paid to the L/C Issuer for its use and
benefit); (d) the utilization of Revolving Credit Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Revolving Loans of such Defaulting Lender; and (e) if so requested by the
L/C Issuer at any time during the Defaulting Lender Period with respect to such
Defaulting Lender, the Borrower shall deliver to the Administrative Agent cash
collateral in an amount equal to such Defaulting Lender’s Revolver Percentage of
L/C Obligations then outstanding (to be, held by the Administrative Agent as set
forth in Section 9.4 hereof).  No Revolving Credit Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.14, performance by the Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of the operation of this Section 2.14.  The rights and
remedies against a Defaulting Lender under this Section 2.14 are in addition to
other rights and remedies which the Borrower may have against such Defaulting
Lender and which the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

SECTION 3.                                                 FEES.

 

Section 3.1.        Fees.  (a) Revolving Credit Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their

 

32

--------------------------------------------------------------------------------


 

Revolver Percentages a commitment fee at the rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit
Commitments.  Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Revolving
Credit Termination Date, unless the Revolving Credit Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

 

(b)             Letter of Credit Fees.  On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 2.2 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.125% of the face amount of (or of the increase in the face amount of)
such Letter of Credit.  Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Letters of Credit outstanding during such quarter.  In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, cancellation,
transfer and other administrative fees for each Letter of Credit as established
by the L/C Issuer from time to time.

 

(c)             Administrative Agent Fees.  The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated March 24, 2011,
or as otherwise agreed to in writing between them.

 

SECTION 4.                                                 PLACE AND APPLICATION
OF PAYMENTS.

 

Section 4.1.        Place and Application of Payments.  All payments of
principal of and interest on the Revolving Loans and the Reimbursement
Obligations, and of all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 12:00 Noon (Chicago time) on the due date
thereof at the office of the Administrative Agent in Chicago, Illinois (or such
other location in the United States as the Administrative Agent may designate in
writing to the Borrower) for the benefit of the Lender(s) or L/C Issuer entitled
thereto.  Any payments received after such time shall be deemed to have been
received by the Administrative Agent on the next Business Day.  All such
payments shall be made in U.S. Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Revolving Loans and on
Reimbursement Obligations in which the Lenders have purchased Participating
Interests ratably to the Lenders and like funds relating to the payment of any
other amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.  If the Administrative Agent causes
amounts to be distributed to the Lenders in reliance upon the assumption that
the Borrower will make a scheduled payment

 

33

--------------------------------------------------------------------------------


 

and such scheduled payment is not so made, each Lender shall, on demand, repay
to the Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 2.7(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Revolving Credit Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

(a)          first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent in protecting, preserving or enforcing
rights under the Loan Documents, and in any event including all costs and
expenses of a character which the Borrower has agreed to pay the Administrative
Agent under Section 13.15 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

 

(b)         second, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(c)          third, to the payment of principal on the Revolving Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), and Hedging Liability, the aggregate amount paid to, or held
as collateral security for, the Lenders and L/C Issuer and, in the case of
Hedging Liability, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

 

(d)         fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
evidenced by the Loan Documents (including, without limitation, Funds Transfer
and Deposit Account Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

 

(e)          finally, to the Borrower or whoever else may be lawfully entitled
thereto.

 

34

--------------------------------------------------------------------------------


 

Section 4.2.        Account Debit.  The Borrower hereby irrevocably authorizes
the Administrative Agent to charge any of  the Borrower’s deposit accounts
maintained with the Administrative Agent or any of its Affiliates for the
amounts from time to time necessary to pay any then due Obligations; provided
that the Borrower acknowledges and agrees that the Administrative Agent shall
not be under an obligation to do so and the Administrative Agent shall not incur
any liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.

 

SECTION 5.                                                 GUARANTIES.

 

Section 5.1.        Guaranties.  The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by each direct and indirect Material Subsidiary of the
Borrower pursuant to Section 12 hereof or pursuant to one or more guaranty
agreements in form and substance acceptable to the Administrative Agent, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties” and each such Material Subsidiary
executing and delivering a Guaranty being referred to herein as a “Guarantor”
and collectively the “Guarantors”).

 

Section 5.2.        Further Assurances.  In the event the Borrower or any
Guarantor forms or acquires any other Material Subsidiary after the date hereof,
the Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Material Subsidiary to execute a Guaranty or an Additional
Guarantor Supplement in the form of Exhibit G attached hereto (the “Additional
Guarantor Supplement”) as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such Material
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

 

SECTION 6.                                                 REPRESENTATIONS AND
WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

 

Section 6.1.        Organization and Qualification.  The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Maryland, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying.

 

Section 6.2.        Subsidiaries.  Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying.

 

35

--------------------------------------------------------------------------------


 

Schedule 6.2 hereto identifies each Subsidiary as of the date hereof and as
updated from time to time as provided in Section 8.5(i), the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 6.2 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens.  Neither the Borrower or any of its
Subsidiaries has committed or is obligated to issue Stock Equivalents in any of
the Borrower’s Subsidiaries to any Person not owned by the Borrower or its
Subsidiaries.

 

Section 6.3.        Authority and Validity of Obligations.  The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to issue
its Notes in evidence thereof, and to perform all of its obligations hereunder
and under the other Loan Documents executed by it.  Each Subsidiary has full
right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and to perform all of its obligations under the Loan Documents
executed by it.  The Loan Documents delivered by the Borrower and by each
Material Subsidiary have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of the Borrower and its
Material Subsidiary enforceable against them in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by the
Borrower or any Subsidiary of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon the Borrower or any
Material Subsidiary or any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by-laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of the Borrower or any Material Subsidiary,
(b) contravene or constitute a default under any covenant, indenture or
agreement of or affecting the Borrower or any Material Subsidiary or any of its
Property, or (c) result in the creation or imposition of any Lien on any
Property of the Borrower or any Material Subsidiary.  The Borrower hereby
represents and warrants that all obligations of it or any of its Subsidiaries to
GMAC Commercial Mortgage Corporation, as Master Servicer for Bankers Trust
Company, as Trustee under that certain Pooling and Servicing Agreement, dated as
of November 1, 1994, as amended, restated or otherwise modified, have been
terminated, satisfied and cancelled.

 

Section 6.4.        Use of Proceeds; Margin Stock.  The Borrower shall use the
proceeds of the Revolving Credit for refinancing its existing indebtedness, for
its general working capital purposes and for such other legal and proper
purposes as are consistent with all applicable laws.  Neither the Borrower nor
any Subsidiary is engaged in the business of extending credit for the

 

36

--------------------------------------------------------------------------------


 

purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Revolving Loan or any other extension of credit made
hereunder will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.  Margin stock (as hereinabove defined) constitutes less than 25% of the
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder.

 

Section 6.5.        Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2010, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
Ernst & Young, LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2010, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the 12 months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.  Neither the Borrower nor any Subsidiary has contingent
liabilities which are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 8.5 hereof.

 

Section 6.6.        No Material Adverse Change.  Since December 31, 2010, there
has been no event which could reasonably be expected to have a Material Adverse
Effect on the Borrower or its Subsidiaries, taken as a whole.

 

Section 6.7.        Full Disclosure.  The statements and information furnished
to the Administrative Agent and the Lenders in connection with the negotiation
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby do not
contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable.

 

Section 6.8.        Trademarks, Franchises, and Licenses.  The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.

 

Section 6.9.        Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental

 

37

--------------------------------------------------------------------------------


 

authorities, if any, necessary to conduct their businesses, in each case where
the failure to obtain or maintain the same could reasonably be expected to have
a Material Adverse Effect.  No investigation or proceeding which, if adversely
determined, could reasonably be expected to result in revocation or denial of
any material license, permit or approval is pending or, to the knowledge of the
Borrower, threatened.

 

Section 6.10.        Good Title.  The Borrower and its Subsidiaries have good
and defensible title (or valid leasehold interests) to their assets as reflected
on the most recent consolidated balance sheet  of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets permitted by Section 8.10 hereof), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

 

Section 6.11.        Litigation and Other Controversies.  There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of the Borrower threatened, against the Borrower or any Subsidiary
or any of their Property which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.12.        Taxes.  All tax returns required to be filed by the
Borrower or any Subsidiary in any jurisdiction have, in fact, been filed, and
all taxes, assessments, fees, and other governmental charges upon the Borrower
or any Subsidiary or upon any of its Property, income or franchises, which are
shown to be due and payable in such returns, have been paid, except such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided or where the failure to so file or pay would not
cause a Material Adverse Effect on the Borrower and its Subsidiaries taken as a
whole.  The Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Borrower and each Subsidiary have been
made for all open years, and for its current fiscal period.

 

Section 6.13.        Approvals.  No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.

 

Section 6.14.        Affiliate Transactions.  Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

 

38

--------------------------------------------------------------------------------


 

Section 6.15.        Investment Company.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 6.16.        ERISA.  During the 5-year period before each date as of
which this representation is made or deemed made with respect to any Plan (or,
with respect to (f) and (h) below, as of the date on which such representation
is made or deemed made), none of the following events or conditions, either
individually or in the aggregate, has occurred and could reasonably be expected
to have a Material Adverse Effect:  (a) a Reportable Event; (b) an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA); (c) noncompliance with the applicable provisions of ERISA
or the Code; (d) termination of a Single Employer Plan; (e) a Lien on the
property of the Borrower or any Subsidiary in favor of the PBGC or a Plan; (f) a
complete or partial withdrawal from a Multiemployer Plan by the Borrower or any
Commonly Controlled Entity; (g) a liability of the Borrower or a Commonly
Controlled Entity under ERISA if the Borrower or such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the annual
valuation date most closely preceding the date on which this representation is
made or deemed made; (h) the Reorganization or Insolvency of any Multiemployer
Plan; and (i) an event or condition with respect to which the Borrower or any
Commonly Controlled Entity could reasonably be expected to incur any liability
in respect of a Former Plan.  Neither the Borrower nor any Subsidiary maintains
or participates in any Defined Benefit Plan or Multiple Employer Plan.

 

Section 6.17.        Compliance with Laws.  (a) The Borrower and its
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)            Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that to the actual
knowledge of each respectively that the Borrower and its Subsidiaries, and each
of the Properties owned by them: (i) comply in all material respects with all
applicable Environmental Laws; (ii) the tenants of the Borrower and its
Subsidiaries have obtained all governmental approvals required for the operation
of the Properties under any applicable Environmental Law; (iii) the Borrower and
its Subsidiaries have no actual knowledge of any other Person who has, caused
any Release, threatened Release or disposal of any Hazardous Material at, on,
about, or off any of the Properties in any material quantity and, to the actual
the knowledge of the Borrower, none of the Properties are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) none of the Properties contain or
have contained any:  (1) underground storage tanks in which any Hazardous
Material is being or has been treated, stored or disposed of on any Property
owned by the Borrower or any Subsidiary, in each case in any manner not in

 

39

--------------------------------------------------------------------------------


 

compliance in all material respects with all applicable Environmental Laws,
(2) material amounts of asbestos containing building material, (3) landfills or
dumps, (4) hazardous waste management facility as defined pursuant to RCRA or
any comparable state law, or (5) site on or nominated for the National Priority
List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law; (v) the Borrower
and its Subsidiaries have not used a material quantity of any Hazardous Material
and have conducted no Hazardous Material Activity at any of the Properties;
(vi) the Borrower and its Subsidiaries have no material liability for response
or corrective action, natural resource damage or other harm pursuant to CERCLA,
RCRA or any comparable state law; (vii) the Borrower and its Subsidiaries are
not subject to, have no notice or actual knowledge of and are not required to
give any notice of any Environmental Claim involving the Borrower or any
Subsidiary or any of their Properties, and there are no conditions or
occurrences at any of their Properties which could reasonably be anticipated to
form the basis for an Environmental Claim against the Borrower or any Subsidiary
or such Property; (viii) none of the Properties are subject to any, and the
Borrower has no actual knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of their Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
their Properties which pose an unreasonable risk to the environment or the
health or safety of Persons.

 

Section 6.18.        Other Agreements.  Neither the Borrower nor any Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.19.        OFAC.  (a) The Borrower is in compliance with the
requirements of all OFAC Sanctions Programs applicable to it, (b) each
Subsidiary of the Borrower is in compliance with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary, (c) the Borrower has provided
to the Administrative Agent, the L/C Issuer, and the Lenders all information
regarding the Borrower and its Affiliates and Subsidiaries  necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Borrower’s
knowledge, neither the Borrower nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.

 

Section 6.20.        No Default.  No Default or Event of Default has occurred
and is continuing.

 

Section 6.21.        Solvency.  The Borrower and its Subsidiaries are solvent,
able to pay their debts as they become due, and have sufficient capital to carry
on their business and all businesses in which they are about to engage.

 

Section 6.22.        No Broker Fees.  No broker’s or finder’s fee or commission
will be payable with respect hereto or any of the transactions contemplated
thereby; and the Borrower hereby agrees to indemnify the Administrative Agent
and the Lenders against, and agree that they will hold the Administrative Agent
and the Lenders harmless from, any claim, demand, or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable attorneys’ fees) arising in
connection with any such claim, demand, or liability.

 

40

--------------------------------------------------------------------------------


 

Section 6.23.        Stock of the Borrower.  As of the Closing Date, the entire
authorized capital stock of the Borrower consists of (i) Series F Cumulative
Preferred Stock, 3,536,530 shares; (ii) Series C Cumulative Convertible
Preferred Stock, 2,000,000 shares; and (iii) Common Stock, 30,334,574 shares;
all of which are duly and validly issued and outstanding, fully paid and
nonassessable as of the Closing Date.  The issuance and sale of such Stock of
the Borrower of the Borrower either (i) has been registered under applicable
federal and state securities laws or (ii) was issued pursuant to an exemption
therefrom.  The Borrower meets the requirements for taxation as a REIT under the
Code.

 

Section 6.24.        Condition of Property; Casualties; Condemnation.  As of the
Closing Date, to the actual knowledge of the Borrower or its Material
Subsidiaries, each Property owned by them, in all material respects (a) is in
good repair, working order and condition, normal wear and tear excepted, (b) is
free of structural defects, (c) is not subject to material deferred maintenance
and (d) has and will have all building systems contained therein in good repair,
working order and condition, normal wear and tear excepted.  To the actual
knowledge of the Borrower or of any of its Material Subsidiaries, none of the
Properties owned by them is currently materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation of contracts, permits or concessions by a governmental authority,
riot, activities of armed forces or acts of God or of any public enemy.  No
condemnation or other like proceedings that has had, or could reasonably be
expected to result in, a Material Adverse Change, are pending and served nor, to
the actual knowledge of the Borrower, threatened against any Property owned by
it in any manner whatsoever.  No casualty has occurred to any such Property that
could reasonably be expected to have a Material Adverse Effect.

 

Section 6.25.        Legal Requirements and Zoning.  To the actual knowledge of
the Borrower and its Subsidiaries, the use and operation of each Property owned
by the Borrower and its Subsidiaries constitutes a legal use under applicable
zoning regulations (as the same may be modified by special use permits or the
granting of variances) and complies in all material respects with all Legal
Requirements, and does not violate in any material respect any material
approvals, material restrictions of record or any material agreement affecting
any such Property (or any portion thereof).

 

Section 6.26.        No Defaults; Landlord is in Compliance with Leases. 
Schedule 6.26 hereto identifies each Significant Lease in existence on the date
hereof, the Property which is demised pursuant to each Significant Lease and the
name of each landlord and lessee under each Significant Lease.  As of the
Closing Date:  (i) none of the tenants under Significant Leases on Properties
owned by the Borrower, Material Subsidiaries or any other Subsidiary of the
Borrower are in default for a period in excess of 60 days on the monthly minimum
rent payments due under such Significant Leases and (ii) no other tenants on
other Leases that in the aggregate generate more than $6,000,000 in annual
minimum rents payable to the Borrower or its Subsidiaries are in default for a
period in excess of 60 days on the monthly minimum rent payments due under such
Leases.

 

41

--------------------------------------------------------------------------------


 

Section 6.27.        UAP Properties.  Schedule 6.27 hereto identifies each UAP
Property.

 

SECTION 7.                                                 CONDITIONS PRECEDENT.

 

Section 7.1.        All Credit Events.  At the time of each Credit Event
hereunder:

 

(a)          each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date (in which case
the same shall be true and correct as of such earlier date);

 

(b)         the Borrower and each Subsidiary shall be in compliance with all of
the terms and conditions hereof and of the other Loan Documents, and no Default
or Event of Default shall have occurred and be continuing or would occur as a
result of such Credit Event;

 

(c)          in the case of a Borrowing the Administrative Agent shall have
received the notice required by Section 2.5 hereof, in the case of the issuance
of any Letter of Credit the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 3.1 hereof, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form acceptable to the
L/C Issuer together with fees called for by Section 3.1 hereof; and

 

(d)         such Credit Event shall not violate any order, judgment or decree of
any court or other authority or any provision of law or regulation applicable to
the Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Revolving Credit, in
the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.

 

Section 7.2.        Initial Credit Event.  Before or concurrently with the
initial Credit Event:

 

(a)          the Administrative Agent shall have received this Agreement duly
executed by the Borrower and its Material Subsidiaries, as Guarantors, and the
Lenders;

 

(b)         if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Note of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 2.9
hereof;

 

42

--------------------------------------------------------------------------------


 

(c)          the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;

 

(d)         the Administrative Agent shall have received copies of the
Borrower’s and each Material Subsidiary’s articles of incorporation and bylaws
(or comparable organizational documents) and any amendments thereto, certified
in each instance by its Secretary or Assistant Secretary;

 

(e)          the Administrative Agent shall have received copies of resolutions
of the Borrower’s and each Material Subsidiary’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Material Subsidiary’s behalf, all certified in each instance
by its Secretary or Assistant Secretary;

 

(f)         the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Material Subsidiary
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization;

 

(g)         the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;

 

(h)         the Administrative Agent shall have received for itself and for the
Lenders the initial fees called for by Section 3.1 hereof;

 

(i)         the Administrative Agent shall have received UCC searches with
respect to Borrower and each Guarantor and UCC termination statements for any
existing UCC financing statements that are not Permitted Liens;

 

(j)         the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and each Material Subsidiary, in form and
substance satisfactory to the Administrative Agent;

 

(k)          the Administrative Agent shall have received satisfactory evidence
that the Noteholders have received credit approval to cause the amendments to
the Note Purchase Agreement required by Section 8.22 hereof;

 

(l)         the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for the Borrower and each Guarantor; and

 

(m)          the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

 

43

--------------------------------------------------------------------------------


 

SECTION 8.                                                 COVENANTS.

 

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

 

Section 8.1.        Maintenance of Business.  (i) The Borrower shall, and shall
cause each Material Subsidiary to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c) hereof.  The Borrower shall, and shall
cause each Material Subsidiary to, preserve and keep in force and effect all
licenses, permits, franchises, approvals, patents, trademarks, trade names,
trade styles, copyrights, and other proprietary rights necessary to the proper
conduct of its business.

 

(ii)             (a) The Common Stock of the Borrower shall at all times be duly
listed on the New York Stock Exchange, Inc., the American Stock Exchange or the
National Association of Securities Dealers Automated Quotation and (b) the
Borrower shall timely file all reports required to be filed by it with the
New York Stock Exchange, Inc., the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation and the Securities and
Exchange Commission.

 

Section 8.2.        Maintenance of Properties.  The Borrower and each Material
Subsidiary shall cause each of its tenants to, maintain, preserve, and keep all
of the Borrower’s and each Material Subsidiaries’ Property in working order and
condition (ordinary wear and tear excepted) and to maintain the value of such
Property in all material respects, except to the extent that, in the reasonable
business judgment of such Person, any such Property is no longer necessary for
the proper conduct of the business of such Person.

 

Section 8.3.        Taxes and Assessments.  The Borrower and each Material
Subsidiary shall, and shall cause its tenants to, duly pay and discharge, all
taxes, rates, assessments, fees, and governmental charges upon or against the
Borrower, Material Subsidiary or tenant or the Borrower’s or Material
Subsidiaries’ Property, to the extent that individually or collectively would
materially impair the value of such Property, and in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

Section 8.4.        Insurance.  The Borrower and each Material Subsidiary shall
maintain, or cause its tenants to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by Persons similarly situated and operating like
Properties.  The Borrower shall, upon the request of the Administrative Agent,
furnish to the Administrative Agent and the Lenders certificates of insurance
setting forth in summary form the nature and extent of the insurance maintained
on the Properties.

 

Section 8.5.        Financial Reports.  The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent, each Lender, the L/C Issuer and each of their duly
authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent, the Lenders and L/C Issuer the following:

 

(a)          as soon as available, and in any event within 45 days after the
close of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of such Fiscal Quarter and the consolidated
statements of income, and cash flows of the Borrower and its Subsidiaries for
the Fiscal Quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP and certified to by its chief financial officer or another
officer of the Borrower acceptable to the Administrative Agent (the delivery of
the Borrower’s Form 10-Q shall satisfy this requirement);

 

(b)         as soon as available, and in any event within 90 days after the
close of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the Fiscal Year
then ended and the consolidated statements of income, retained earnings, and
cash flows of the Borrower and its Subsidiaries for the fiscal year then ended,
and accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of Ernst & Young,
LLP or another firm of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent and the Required Lenders, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances (the delivery of the Borrower’s Form 10-K shall
satisfy this requirement);

 

(c)          with each of the financial statements furnished to the Lenders
pursuant to subsections (a) and (b) hereof, a written certificate (“Compliance
Certificate”) in the form attached hereto as Exhibit E signed by the chief
financial officer of the Borrower or another officer of the Borrower acceptable
to the Administrative Agent to the effect that to the best of such officer’s
knowledge and belief no Default or Event of Default has occurred during the
period covered by such statements or, if any such Default or Event of Default
has occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by the Borrower or any
Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.21 hereof; and

 

45

--------------------------------------------------------------------------------


 

(d)         promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;

 

(e)          promptly after the sending or filing thereof, copies of each
financial statement, report, notice or proxy statement sent by the Borrower or
any Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

 

(f)         as soon as available, and in any event within 90 days after  the end
of each fiscal year of the Borrower, a copy of the Borrower’s consolidated
projections for the then current fiscal year of revenues, expenses and balance
sheet on a quarter-by-quarter basis, with such projections in reasonable detail
prepared by the Borrower and in form satisfactory to the Administrative Agent
(which shall include a summary of all significant assumptions made in preparing
such business plan);

 

(g)         notice of any Change of Control;

 

(h)         promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which could reasonably be expected to have a Material Adverse Effect or (ii) the
occurrence of any Default or Event of Default hereunder; and

 

(i)         within 45 days of the end of each of the first 3 Fiscal Quarters and
within 90 days after the close of the last Fiscal Quarter of the year (i) a list
of all newly formed or acquired Subsidiaries during such quarter (such list
shall contain the information relative to such new Subsidiaries as set forth in
Schedule 6.2 hereto); (ii) a list of newly executed Significant Leases during
such quarter (upon receipt of which Schedule 1.1 and/or Schedule 6.26 shall be
deemed amended to include references to such Significant Lease); (iii) a copy of
any notice of a material default or any other material notice (including without
limitation property condition reviews) received by the Borrower or any Guarantor
from any ground lessor under a Significant Lease during such quarter and (iv) a
schedule showing for such quarter (a) any Significant Lease that was or is
continuing to be in default with respect to monthly minimum rent payments in
excess of 60 days, and (b) any other Leases that in the aggregate generate more
than $6,000,000 in annual minimum rents payable to the Borrower or its
Subsidiaries that were or are continuing to be in default for a period in excess
of 60 days on the monthly minimum rent payments due under such Significant
Leases.

 

Unless otherwise expressly requested by a Lender, documents required to be
delivered pursuant to Sections 8.5(a), (b), (c), (d), (e), (f) or (i) may be
delivered via electronic communication to any Lender.

 

46

--------------------------------------------------------------------------------


 

Section 8.6.        Inspection.  The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each Lender, the L/C Issuer and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent, such Lenders and L/C Issuer the finances and affairs of
the Borrower and its Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender or L/C Issuer may designate and, so long
as no Default or Event of Default exists, with reasonable prior notice to the
Borrower.

 

Section 8.7.        Office of Foreign Asset Control.  Neither Borrower nor any
Guarantor is (or will be) a person with whom a Lender is restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons.  In addition, Borrower hereby agrees to provide to any Lender with
any additional information that the Lender deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.

 

Section 8.8.        Liens.  The Borrower shall not, nor shall it permit any
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent any Permitted Liens.

 

Section 8.9.        Investments, Acquisitions, Loans and Advances.  The Borrower
shall not, nor shall it permit any Subsidiary to (i) directly or indirectly,
make, retain or have outstanding any investments (whether through the purchase
of stock or obligations or otherwise) in any Person, real property or
improvements on real property, or any loans, advances, lines of credit, mortgage
loans or other financings (including pursuant to sale/leaseback transactions) to
any other Person, or (ii) acquire any real property, improvements on real
property or all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing shall not
apply to nor operate to prevent:

 

(a)          investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one year of the date of issuance thereof;

 

47

--------------------------------------------------------------------------------


 

(b)         investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;

 

(c)          investments in certificates of deposit issued by any Lender or by
any United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;

 

(d)         investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

 

(e)          investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

 

(f)         the Borrower’s investments from time to time in its Subsidiaries,
and investments made from time to time by a Subsidiary in one or more of its
Subsidiaries;

 

(g)         intercompany advances made from time to time among the Borrower and
its Subsidiaries in the ordinary course of business to finance working capital
needs;

 

(h)         investments in Permitted Acquisitions, other than those described in
clauses (j), (k) or (l) below;

 

(i)         investments held by the Borrower and its Subsidiaries as of the date
of this Agreement;

 

(j)         excluding investments in joint ventures existing prior to the date
of this Agreement, investments in joint ventures which are Permitted
Acquisitions and are in an amount not to exceed in the aggregate at any one time
outstanding 15% of the Total Asset Value of the Borrower and its Subsidiaries at
such time;

 

(k)          excluding Assets Under Development existing prior to the date of
this Agreement, investments in Assets Under Development which are Permitted
Acquisitions and are in an amount not to exceed in the aggregate at any one time
outstanding 15% of the Total Asset Value of the Borrower and its Subsidiaries at
such time;

 

(l)         excluding investments in Redevelopment Assets existing prior to the
date of this Agreement, investments in Redevelopment Assets which are Permitted
Acquisitions and are in an amount not to exceed in the aggregate at any one time
outstanding 15% of the Total Asset Value of the Borrower and its Subsidiaries at
such time;

 

48

--------------------------------------------------------------------------------


 

(m)                              investments received in connection with a
workout of any obligation owed to Borrower or its Subsidiaries; and

 

(n)                            investments other than those otherwise permitted
under this Section in an amount not to exceed in the aggregate at any one time
outstanding 15% of the Total Asset Value of the Borrower and its Subsidiaries at
such time.

 

Investments made after the date of this Agreement and of the type described in
clauses (j), (k), (l) and (n) immediately preceding shall at no time exceed in
the aggregate at any one time outstanding 20% of the Total Asset Value of the
Borrower and its Subsidiaries at such time.  In determining the amount of
investments, acquisitions, loans, and advances permitted under this Section,
investments and acquisitions shall always be taken at the original cost thereof
(regardless of any subsequent appreciation or depreciation therein), and loans
and advances shall be taken at the principal amount thereof then remaining
unpaid.

 

Section 8.10.                         Mergers, Consolidations and Sales.  The
Borrower will not merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or a series of transactions)
any of its Property (whether now owned or hereafter acquired) to, or acquire all
or substantially all of the assets of, any Person, or permit any Subsidiary to
do so; provided, however, that the Borrower may merge or consolidate with
another Person, including a Subsidiary, if (A) the Borrower is the surviving
corporation, (B) the Borrower will be in pro forma compliance with all
provisions of this Agreement upon and after such merger or consolidation and
(C) the Borrower will not engage in any material line of business substantially
different from that engaged in on the Closing Date and; provided, further, that
so long as no Default or Event of Default exists this Section shall not apply to
nor operate to prevent:

 

(a)                             the sale, transfer, lease or other disposition
of Property of the Borrower and its Subsidiaries to one another in the ordinary
course of its business;

 

(b)                            sales of shares of capital stock or other equity
interests by Borrower or, to the extent permitted by Section 8.11, its
Subsidiaries;

 

(c)                             the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
Borrower or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business; and

 

(d)                            the sale, transfer, lease or other disposition of
Property of the Borrower or any Subsidiary (including any disposition of
Property as part of a sale and leaseback transaction); provided however, that if
such sale, transfer, lease or disposition during any Fiscal Quarter exceeds
$5,000,000 and together with any other sales, transfers, leases or dispositions
made during such Fiscal Quarter in the aggregate exceed $50,000,000, then for
such sales, transfers, leases or dispositions, the Borrower shall provide to the
Administrative Agent a Compliance Certificate with covenant calculations for the
covenants contained in Section 8.21 showing that after giving effect to such
sales, transfers, leases or dispositions the Borrower shall be in pro forma
compliance with such covenants for the Fiscal Quarter in which the sale,
transfer, lease or disposition occurs.

 

49

--------------------------------------------------------------------------------


 

Section 8.11.                         Maintenance of Material Subsidiaries.  The
Borrower shall not assign, sell or transfer, nor shall it permit any Material
Subsidiary to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of a Material Subsidiary; provided, however, that the
foregoing shall not operate to prevent (a) Liens on the capital stock or other
equity interests of Material Subsidiaries granted to the Administrative Agent,
(b) the issuance, sale, and transfer to any person of any shares of capital
stock of a Material Subsidiary solely for the purpose of qualifying, and to the
extent legally necessary to qualify, such person as a director of such Material
Subsidiary, and (c) any transaction permitted by Section 8.10 above.

 

Section 8.12.                         UAP Properties.  Upon not less than ten
(10) Business Days prior written notice from the Borrower to the Administrative
Agent, the Borrower may from time to time designate that a Property be added
(subject to the other requirements for a Property otherwise qualifying as an UAP
Property) or deleted as an UAP Property.  Such notice shall be accompanied by a
certificate certifying that immediately before and after giving effect to such
additions or deletions the Borrower is in compliance with Section 8.21 on a pro
forma basis and no Default exists.  Upon Administrative Agent’s receipt of the
forgoing, Schedule 6.27 hereof shall be deemed to have been updated to reflect
the deletion or addition, as applicable.

 

Section 8.13.                         ERISA.  The Borrower shall, and shall
cause each Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property.  The Borrower shall, and shall cause each Subsidiary to,
promptly notify the Administrative Agent and each Lender of:  (a) the occurrence
of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Subsidiary of
any material liability, fine or penalty, or any material increase in the
contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.

 

Section 8.14.                         Compliance with Laws.  (a) The Borrower
shall, and shall cause each Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or result in a
Lien upon any of its Property.

 

(b)                                      Without limiting the agreements set
forth in Section 8.14(a) above, for each of its owned Properties, respectively,
the Borrower shall, and shall cause each Subsidiary to require that each tenant
and subtenant, if any, of any of the Properties or any part thereof, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect:
(i) comply in all material respects with all applicable Environmental Laws;
(ii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of

 

50

--------------------------------------------------------------------------------


 

the Properties; (iii) cause to be cured any material violation by it or at any
of the Properties of applicable Environmental Laws; (iv) not allow the presence
or operation at any of the Properties of any (1) landfill or dump or
(2) hazardous waste management facility or solid waste disposal facility as
defined pursuant to RCRA or any comparable state law; (v) not manufacture, use,
generate, transport, treat, store, release, dispose or handle any Hazardous
Material at any of the Properties except in the ordinary course of its business
and in de minimis amounts; (vi) within ten (10) Business Days notify the
Administrative Agent in writing of and provide any reasonably requested
documents upon learning of any of the following in connection with the Borrower
or any Subsidiary or any of the Properties:  (1) any material liability for
response or corrective action, natural resource damage or other harm pursuant to
CERCLA, RCRA or any comparable state law; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material Release,
threatened Release or disposal of a Hazardous Material; (4) any restriction on
the ownership, occupancy, use or transferability arising pursuant to any
(x) Release, threatened Release or disposal of a Hazardous Material or
(y) Environmental Law; or (5) any environmental, natural resource, health or
safety condition, which could reasonably be expected to have a Material Adverse
Effect; (vii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (viii) abide by and observe any restrictions on
the use of the Properties imposed by any governmental authority as set forth in
a deed or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (ix) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Properties
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(x) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

 

Section 8.15.                         Burdensome Contracts With Affiliates.  The
Borrower shall not, nor shall it permit any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates (other
than with Wholly-owned Subsidiaries) on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other.

 

Section 8.16.                         No Changes in Fiscal Year.  The fiscal
year of the Borrower and its Subsidiaries ends on December 31st of each year;
and the Borrower shall not, nor shall it permit any Subsidiary to, change its
fiscal year from its present basis.

 

Section 8.17.                         Compliance with OFAC Sanctions Programs.
 (a) The Borrower shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to the Borrower and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

 

(b)                                      The Borrower shall provide the
Administrative Agent, the L/C Issuer, and the Lenders any information regarding
the Borrower, its Affiliates, and its Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs; subject however, in the case of Affiliates,
to the Borrower’s ability to provide information applicable to them.

 

51

--------------------------------------------------------------------------------


 

(c)                                      If the Borrower obtains actual
knowledge or receives any written notice that the Borrower, any Affiliate or any
Subsidiary is named on the then current OFAC SDN List (such occurrence, an “OFAC
Event”), the Borrower shall promptly (i) give written notice to the
Administrative Agent, the L/C Issuer, and the Lenders of such OFAC Event, and
(ii) comply with all applicable laws with respect to such OFAC Event (regardless
of whether the party included on the OFAC SDN List is located within the
jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrower hereby authorizes and consents to the Administrative
Agent, the L/C Issuer, and the Lenders taking any and all steps the
Administrative Agent, the L/C Issuer, or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

Section 8.18.                         Change in the Nature of Business.  The
Borrower shall not, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of the
Borrower and its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.  As of
the Closing Date, the general nature of the business of the Borrower and its
Subsidiaries is primarily the business of the acquisition, financing and
ownership of Senior Housing Assets and other business activities incidental
thereto.

 

Section 8.19.                         Use of Loan Proceeds.  The Borrower shall
use the credit extended under this Agreement solely for the purposes set forth
in, or otherwise permitted by, Section 6.4 hereof.

 

Section 8.20.                         No Restrictions.  Except as provided
herein, the Borrower shall not, nor shall it permit any Subsidiary (except for
bankruptcy remote subsidiaries established in connection with (i) any
securitization or participation transaction or with any Permitted Lien or
(ii) any ownership of fee simple real estate Properties not exceeding
$200,000,000 individually or in the aggregate) to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to:  (a) pay dividends or make any other distributions on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary,
provided, however, that the foregoing does not apply to any limitation on
transfers of property that is subject to a Permitted Lien or (e) guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account Liability
and/or grant Liens on its assets to the Administrative Agent as required by the
Loan Documents.

 

Section 8.21.                         Financial Covenants.  (a) Maximum Total
Indebtedness to Total Asset Value Ratio.  As of the last day of each Fiscal
Quarter of the Borrower, the Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to be greater than 0.50 to 1.0.

 

52

--------------------------------------------------------------------------------


 

(b)                                      Maximum Secured Debt to Total Asset
Value Ratio.  As of the last day of each Fiscal Quarter of the Borrower, the
Borrower shall not permit the ratio of Secured Debt to Total Asset Value to be
greater than 0.35 to 1.0

 

(c)                                      Maximum Unsecured Debt to Unencumbered
Asset Pool Value.  As of the last day of each Fiscal Quarter of the Borrower,
the Borrower shall not permit the ratio of Unsecured Debt of the Borrower and
its Subsidiaries to Unencumbered Asset Pool Value to be greater than 0.60 to
1.00.

 

(d)                                      Minimum EBITDA to Fixed Charges Ratio. 
As of the last day of each Rolling Period of the Borrower, the Borrower shall
not permit the ratio of EBITDA for such Rolling Period to Fixed Charges for such
Rolling Period to be less than 1.50 to 1.0.

 

(e)                                      Maximum Secured Recourse Debt to Total
Asset Value Ratio.  As of the last day of each Rolling Period of the Borrower,
the Borrower and its Subsidiaries shall not permit the ratio of Secured Recourse
Debt to Total Asset Value to be greater than 0.10 to 1.0.

 

(f)                                       Maintenance of Net Worth.  The
Borrower shall at all times maintain a Tangible Net Worth of not less than the
sum of (a) $385,000,000 plus (b) 80% of the aggregate net proceeds received by
the Borrower or any of its Subsidiaries after the Closing Date in connection
with any offering of Stock or Stock Equivalents of the Borrower or the
Subsidiaries that results in an increase of Tangible Net Worth.

 

(g)                                      Floating Rate Debt.  On any date, the
Borrower and its Subsidiaries shall not, on a consolidated basis, have
outstanding floating rate debt that is neither at a fixed rate or hedged
pursuant to a derivative contract greater than 40% of Total Asset Value.

 

(h)                                      Minimum Eligible Property NOI to
Unsecured Debt Service Ratio.  As of the last day of each Rolling Period of the
Borrower, the Borrower shall not permit the ratio of Eligible Property NOI for
such Rolling Period to Unsecured Debt Service for such Rolling Period to be less
than 2.25 to 1.0.

 

Section 8.22.                                      Note Agreement Amendment.  On
or before the date 20 calendar days after the Closing Date, the Borrower shall
cause to be delivered to the Administrative Agent a certified copy of an
amendment to the Note Purchase Agreement which, to the Administrative Agent’s
reasonable satisfaction, causes the financial covenants and the definitions used
therein or in connection therewith to be conformed to the definitions and
financial covenants set forth in Sections 1.1 and 8.21 hereof.

 

Section 8.23.                                      Modification of Material
Contracts.  Neither Borrower nor any Subsidiary shall enter into an amendment or
modification of any contract or agreement which could reasonably be expected to
have a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

SECTION 9.                                                 EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.                                 Events of Default.  Any one or more
of the following shall constitute an “Event of Default” hereunder:

 

(a)                             default in the payment when due of all or any
part of the principal on any Revolving Loan (whether at the stated maturity
thereof or at any other time provided for in this Agreement) or of any
Reimbursement Obligation payable hereunder or under any other Loan Document;

 

(b)                            default within three (3) Business Days of when
due in the payment of all or any part of the interest on any Revolving Loan
(whether at the stated maturity thereof or at any other time provided for in
this Agreement) or of any fee or other Obligation payable hereunder or under any
other Loan Document;

 

(c)                             default in the observance or performance of any
covenant set forth in Sections 8.1, 8.8, 8.9, 8.10, 8.11, 8.21, 8.22 or 8.23
hereof;

 

(d)                            default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within 30 days after the earlier of (i) the date on which such failure shall
first become known to any officer of the Borrower or (ii) written notice thereof
is given to the Borrower by the Administrative Agent;

 

(e)                             any representation or warranty made herein or in
any other Loan Document or in any certificate furnished to the Administrative
Agent or the Lenders pursuant hereto or thereto or in connection with any
transaction contemplated hereby or thereby proves untrue in any material respect
as of the date of the issuance or making or deemed making thereof;

 

(f)                            any event occurs or condition exists (other than
those described in subsections (a) through (e) above) which is specified as an
event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void;

 

(g)                            default shall occur under any Indebtedness for
Borrowed Money issued, assumed or guaranteed by the Borrower or any Subsidiary
aggregating in excess of $10,000,000 or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);

 

(h)                            any judgment or judgments, writ or writs or
warrant or warrants of attachment, or any similar process or processes, shall be
entered or filed against the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 30 days;

 

54

--------------------------------------------------------------------------------


 

(i)                            the Borrower or any Subsidiary, or any member of
its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $10,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$10,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any
Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated;

 

(j)                            any Change of Control shall occur;

 

(k)                             the Borrower or any Material Subsidiary shall
(i) have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any substantial part of its Property,
(v) institute any proceeding seeking to have entered against it an order for
relief under the United States Bankruptcy Code, as amended, to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(l) hereof;

 

(l)                            a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(k)(v) shall be instituted against the Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days;

 

(m)                              there shall be a determination from the
applicable governmental authority from which no appeal can be taken that the
Borrower’s tax status as a REIT has been lost; or

 

55

--------------------------------------------------------------------------------


 

(n)                            the Borrower at any time hereafter fails to cause
the Common Stock of the Borrower to be duly listed on the New York Stock
Exchange, Inc., the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation.

 

Section 9.2.                                 Non-Bankruptcy Defaults.  When any
Event of Default other than those described in subsection (k) or (l) of
Section 9.1 hereof has occurred and is continuing, the Administrative Agent
shall, by written notice to the Borrower:  (a) if so directed by the Required
Lenders, terminate the remaining Revolving Credit Commitments and all other
obligations of the Lenders hereunder on the date stated in such notice (which
may be the date thereof); (b) if so directed by the Required Lenders declare the
principal of and the accrued interest on all outstanding Revolving Loans to be
forthwith due and payable and thereupon all outstanding Revolving Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other amounts payable under the Loan Documents
without further demand, presentment, protest or notice of any kind; and (c) if
so directed by the Required Lenders, demand that the Borrower immediately pay to
the Administrative Agent the full amount then available for drawing under each
or any Letter of Credit, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of
Credit.  The Administrative Agent, after giving notice to the Borrower pursuant
to Section 9.1(d) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.                                 Bankruptcy Defaults.  When any
Event of Default described in subsections (k) or (l) of Section 9.1 hereof has
occurred and is continuing, then all outstanding Revolving Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and the Borrower shall immediately pay
to the Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4.                                 Collateral for Undrawn Letters of
Credit.  (a) If the prepayment of the amount available for drawing under any or
all outstanding Letters of Credit is required under Section 2.7(b), Section 9.2
or Section 9.3 above, the Borrower shall forthwith pay the amount required to be
so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)                   All amounts prepaid pursuant to subsection (a) above shall
be held by the Administrative Agent in one or more separate collateral accounts
(each such account, and the

 

56

--------------------------------------------------------------------------------


 

credit balances, properties, and any investments from time to time held therein,
and any substitutions for such account, any certificate of deposit or other
instrument evidencing any of the foregoing and all proceeds of and earnings on
any of the foregoing being collectively called the “Collateral Account”) as
security for, and for application by the Administrative Agent (to the extent
available) to, the reimbursement of any payment under any Letter of Credit then
or thereafter made by the L/C Issuer, and to the payment of the unpaid balance
of all other Obligations (and to all Hedging Liability and Funds Transfer and
Deposit Account Liability).  The Collateral Account shall be held in the name of
and subject to the exclusive dominion and control of the Administrative Agent
for the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. 
If and when requested by the Borrower, the Administrative Agent shall invest
funds held in the Collateral Account from time to time in direct obligations of,
or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrower to the L/C Issuer, the Administrative Agent or the Lenders;
provided, however, that (i) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under
Section 2.7(b) and Section 2.14 hereof, if any, at the request of the Borrower
the Administrative Agent shall release to the Borrower amounts held in the
Collateral Account so long as at the time of the release and after giving effect
thereto no Default or Event of Default exists and, in the case of Section 2.4
hereof, the Defaulting Lender Period with respect to the relevant Defaulting
Lender has terminated, and (ii) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3 hereof, so long as no Letters of Credit, Revolving Credit Commitments,
Revolving Loans or other Obligations, Hedging Liability, or Funds Transfer and
Deposit Account Liability remain outstanding, at the request of the Borrower the
Administrative Agent shall release to the Borrower any remaining amounts held in
the Collateral Account.

 

Section 9.5.                                 Notice of Default.  The
Administrative Agent shall give notice to the Borrower under
Section 9.1(d) hereof promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.

 

SECTION 10.                                           CHANGE IN CIRCUMSTANCES.

 

Section 10.1.                                  Change of Law.  Notwithstanding
any other provisions of this Agreement or any other Loan Document, if at any
time any Change in Law makes it unlawful for any Lender to make or continue to
maintain any Eurodollar Loans or to perform its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to the Borrower and such
Lender’s obligations to make or maintain Eurodollar Loans under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans.  The Borrower shall prepay on demand the outstanding
principal amount of any such affected Eurodollar Loans, together with all
interest accrued thereon and all other amounts then due and payable to such
Lender under this Agreement; provided, however, subject to all of the terms and
conditions of this Agreement, the Borrower may then elect to borrow the
principal amount of the affected Eurodollar Loans from such Lender by means of
Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.

 

57

--------------------------------------------------------------------------------


 

Section 10.2.                                  Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first
day of any Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                             the Administrative Agent determines that
deposits in U.S. Dollars (in the applicable amounts) are not being offered to it
in the interbank eurodollar market for such Interest Period, or that by reason
of circumstances affecting the interbank eurodollar market adequate and
reasonable means do not exist for ascertaining the applicable LIBOR, or

 

(b)                            the Required Lenders advise the Administrative
Agent that (i) LIBOR as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period or (ii) that the making or funding of
Eurodollar Loans become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

Section 10.3.                                  Increased Cost and Reduced
Return.  (a) If any Change in Law shall:

 

(i)                            subject any Lender (or its Lending Office) or the
L/C Issuer to any tax, duty or other charge with respect to its Eurodollar
Loans, its Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligations owed to it or its obligation to make Eurodollar
Loans, issue a Letter of Credit, or to participate therein, or shall change the
basis of taxation of payments to any Lender (or its Lending Office) or the
L/C Issuer of the principal of or interest on its Eurodollar Loans, Letter(s) of
Credit, or participations therein or any other amounts due under this Agreement
or any other Loan Document in respect of its Eurodollar Loans, Letter(s) of
Credit, any participation therein, any Reimbursement Obligations owed to it, or
its obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such Lender or its Lending Office or the L/C Issuer imposed by the
jurisdiction in which such Lender’s or the L/C Issuer’s principal executive
office or Lending Office is located); or

 

(ii)                              impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding with respect to any
Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or the L/C Issuer or
shall impose on any Lender (or its Lending Office) or the L/C Issuer or on the
interbank market any other condition affecting its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its

 

58

--------------------------------------------------------------------------------


 

obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

 

(b)                   If any Lender or L/C Issuer determines that any Change in
Law affecting such Lender or L/C Issuer or any lending office of such Lender or
such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by any L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy and liquidity position), then from time to time,
within 15 days after demand by such Lender or L/C Issuer (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any
such reduction suffered.

 

(c)                   A certificate of a Lender or L/C Issuer claiming
compensation under this Section 10.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive if reasonably
determined.  In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

 

Section 10.4.                                  Lending Offices.  Each Lender
may, at its option, elect to make its Revolving Loans hereunder at the branch,
office or affiliate specified on the appropriate signature page hereof (each a
“Lending Office”) for each type of Revolving Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative Agent. 
To the extent reasonably possible, a Lender shall designate an alternative
branch or funding office with respect to its Eurodollar Loans to reduce any
liability of the Borrower to such Lender under Section 10.3 hereof or to avoid
the unavailability of Eurodollar Loans under Section 10.2 hereof, so long as
such designation is not otherwise disadvantageous to the Lender.

 

Section 10.5.                                  Discretion of Lender as to Manner
of Funding.  Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all

 

59

--------------------------------------------------------------------------------


 

or any part of its Revolving Loans in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder with respect to Eurodollar Loans shall be made as if each Lender had
actually funded and maintained each Eurodollar Loan through the purchase of
deposits in the interbank eurodollar market having a maturity corresponding to
such Revolving Loan’s Interest Period, and bearing an interest rate equal to
LIBOR for such Interest Period.

 

SECTION 11.                                           THE ADMINISTRATIVE AGENT.

 

Section 11.1.                                  Appointment and Authorization of
Administrative Agent.  Each Lender and the L/C Issuer hereby appoints Bank of
Montreal, Chicago Branch, as the Administrative Agent under the Loan Documents
and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.  The Lenders and
L/C Issuer expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders or the L/C Issuer in respect of the Loan Documents, the
Borrower or otherwise, and nothing herein or in any of the other Loan Documents
shall result in any duties or obligations on the Administrative Agent or any of
the Lenders or L/C Issuer except as expressly set forth herein.

 

Section 11.2.                                  Administrative Agent and its
Affiliates.  The Administrative Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any other Lender and may
exercise or refrain from exercising such rights and power as though it were not
the Administrative Agent, and the Administrative Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Affiliate of the Borrower as if it were not
the Administrative Agent under the Loan Documents.  The term “Lender” as used
herein and in all other Loan Documents, unless the context otherwise clearly
requires, includes the Administrative Agent in its capacity as a Lender (if
applicable).

 

Section 11.3.                                  Action by Administrative Agent. 
If the Administrative Agent receives from the Borrower a written notice of an
Event of Default pursuant to Section 8.5 hereof, the Administrative Agent shall
promptly give each of the Lenders and L/C Issuer written notice thereof.  The
obligations of the Administrative Agent under the Loan Documents are only those
expressly set forth therein.  Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5.  Unless and until the Required Lenders give such
direction, the Administrative Agent may (but shall not be obligated to) take or
refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders and L/C Issuer.  In no event, however, shall the
Administrative Agent be required to take any action in violation of applicable
law or of any provision of any Loan Document, and the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The

 

60

--------------------------------------------------------------------------------


 

Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender, the
L/C Issuer, or the Borrower.  In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder.  Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

 

Section 11.4.                                  Consultation with Experts.  The
Administrative Agent may consult with legal counsel, independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 11.5.                                  Liability of Administrative
Agent; Credit Decision.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection with the Loan Documents:  (i) with the consent or
at the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence.  The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the L/C Issuer, the Borrower, or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care.  The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties.  In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents.  The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent.  Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents.  It shall be the responsibility of each Lender and
L/C Issuer to keep itself informed as to the creditworthiness of the Borrower
and its Subsidiaries, and the Administrative Agent shall have no liability to
any Lender or L/C Issuer with respect thereto.

 

61

--------------------------------------------------------------------------------


 

Section 11.6.                                  Indemnity.  The Lenders shall on
a several basis and ratably, in accordance with their respective Revolver
Percentages, indemnify and hold the Administrative Agent, and its directors,
officers, employees, agents, and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or incurred by it under any Loan
Document or in connection with the transactions contemplated thereby, regardless
of when asserted or arising, except to the extent they are promptly reimbursed
for the same by the Borrower and except to the extent that any event giving rise
to a claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified.  The obligations of the Lenders under this
Section shall survive termination of this Agreement.  The Administrative Agent
shall be entitled to offset amounts received for the account of a Lender under
this Agreement against unpaid amounts due from such Lender to the Administrative
Agent, or any L/C Issuer hereunder (whether as fundings of participations,
indemnities or otherwise, and with any amounts offset for the benefit of the
Administrative Agent to be held by it for its own account and with any amounts
offset for the benefit of an L/C Issuer to be remitted by the Administrative
Agent to or for the account of such L/C Issuer), but shall not be entitled to
offset against amounts owed to the Administrative Agent or any L/C Issuer by any
Lender arising outside of this Agreement and the other Loan Documents.

 

Section 11.7.                                  Resignation of Administrative
Agent and Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders, the L/C Issuer, and
the Borrower.  Upon any such resignation of the Administrative Agent, the
Required Lenders shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. 
Upon the acceptance of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Administrative Agent under the
Loan Documents, and the retiring Administrative Agent shall be discharged from
its duties and obligations thereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer.

 

Section 11.8.                                  L/C Issuer.  The L/C Issuer shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith.  The L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining

 

62

--------------------------------------------------------------------------------


 

to such Letters of Credit as fully as if the term “Administrative Agent”, as
used in this Section 11, included the L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer.

 

Section 11.9.                                  Hedging Liability and Funds
Transfer and Deposit Account Liability Arrangements.  By virtue of a Lender’s
execution of this Agreement or an assignment agreement pursuant to Section 13.12
hereof, as the case may be, any Affiliate of such Lender with whom the Borrower
or any Subsidiary has entered into an agreement creating Hedging Liability or
Funds Transfer and Deposit Account Liability shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Guaranties as more fully set forth in Section 4.1 hereof.  In connection
with any such distribution of payments and collections, or any request for the
release of the Guaranties in connection with the termination of the Revolving
Credit Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer and
Deposit Account Liability unless such Lender has notified the Administrative
Agent in writing of the amount of any such liability owed to it or its Affiliate
prior to such distribution or payment or release of Guaranties.

 

Section 11.10.                                   Designation of Additional
Agents.  The Administrative Agent shall have the continuing right, for purposes
hereof, at any time and from time to time to designate one or more of the
Lenders (and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “book runners,” “lead arrangers,” “arrangers” or other designations for
purposes hereto, but such designation shall have no substantive effect, and such
Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

 

Section 11.11.                                   Release of Guarantors. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, upon the request of the Borrower in connection with (i) any
disposition of a Guarantor as permitted by the Loan Documents or (ii) the
removal of all UAP Properties of such Guarantor from the Unencumbered Asset Pool
in compliance with Section 8.12 hereof, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release any such Guarantor from its Guaranty obligations hereunder.

 

SECTION 12.                                           THE GUARANTIES.

 

Section 12.1.                                  The Guarantees.  To induce the
Lenders to provide the credits described herein and in consideration of benefits
expected to accrue to the Borrower by reason of the Revolving Credit Commitments
and for other good and valuable consideration, receipt of which is hereby
acknowledged, each Material Subsidiary party hereto (including any Material
Subsidiary formed or acquired after the Closing Date executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit G or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantee jointly and severally to the Administrative Agent, the Lenders, and
their Affiliates, the due and punctual payment of all

 

63

--------------------------------------------------------------------------------


 

present and future Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Revolving Loans, the
Reimbursement Obligations, Hedging Liability, Funds Transfer and Deposit Account
Liability, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including interest which,
but for the filing of a petition in bankruptcy, would otherwise accrue on any
such indebtedness, obligation, or liability).  In case of failure by the
Borrower or other obligor punctually to pay any obligations guaranteed hereby,
each Guarantor hereby irrevocably and unconditionally agrees to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, and as if such payment were made by the Borrower or such obligor. 
The Guaranties are guaranties of payment and not merely of collection.

 

Section 12.2.                                  Guarantee Unconditional.  The
obligations of each Guarantor under this Section 12 shall be continuing,
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged, or otherwise affected by:

 

(a)                             any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of the Borrower or other obligor
or of any other guarantor under this Agreement or any other Loan Document or by
operation of law or otherwise;

 

(b)                            any modification or amendment of or supplement to
this Agreement or any other Loan Document;

 

(c)                             any change in the corporate existence,
structure, or ownership of, or any insolvency, bankruptcy, reorganization, or
other similar proceeding affecting, the Borrower or other obligor, any other
guarantor, or any of their respective assets, or any resulting release or
discharge of any obligation of the Borrower or other obligor or of any other
guarantor contained in any Loan Document;

 

(d)                            the existence of any claim, set-off, or other
rights which the Borrower or other obligor or any other guarantor may have at
any time against the Administrative Agent, any Lender, or any other Person,
whether or not arising in connection herewith;

 

(e)                             any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against the Borrower or other obligor, any other guarantor, or any
other Person or Property;

 

(f)                            any application of any sums by whomsoever paid or
howsoever realized to any obligation of the Borrower or other obligor,
regardless of what obligations of the Borrower or other obligor remain unpaid;

 

(g)                            any invalidity or unenforceability relating to or
against the Borrower or other obligor or any other guarantor for any reason of
this Agreement or of any other Loan Document or any provision of applicable law
or regulation purporting to prohibit

 

64

--------------------------------------------------------------------------------


 

the payment by the Borrower or other obligor or any other guarantor of the
principal of or interest on any Revolving Loan or any Reimbursement Obligation
or any other amount payable under the Loan Documents; or

 

(h)                            any other act or omission to act or delay of any
kind by the Administrative Agent, any Lender, or any other Person or any other
circumstance whatsoever that might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of any Guarantor
under this Section 12.

 

Section 12.3.                                  Discharge Only upon Payment in
Full; Reinstatement in Certain Circumstances.  Each Guarantor’s obligations
under this Section 12 shall remain in full force and effect until the Revolving
Credit Commitments are terminated, all Letters of Credit have expired, and the
principal of and interest on the Revolving Loans and all other amounts payable
by the Borrower and the Guarantors under this Agreement and all other Loan
Documents are indefeasibly repaid in full.  If at any time any payment of the
principal of or interest on any Revolving Loan or any Reimbursement Obligation
or any other amount payable by the Borrower or other obligor or any Guarantor
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy, or reorganization of the Borrower or other
obligor or of any Guarantor, or otherwise, each Guarantor’s obligations under
this Section 12 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

 

Section 12.4.                                  Subrogation.  Each Guarantor
agrees it will not exercise any rights which it may acquire by way of
subrogation by any payment made hereunder, or otherwise, until all the
obligations guaranteed hereby shall have been indefeasibly paid in full
subsequent to the termination of all the Revolving Credit Commitments and
expiration of all Letters of Credit.  If any amount shall be paid to a Guarantor
on account of such subrogation rights at any time prior to the later of (x) the
indefeasible payment in full of the Obligations, Funds Transfer and Deposit
Account Liability and Hedging Liability and all other amounts payable by the
Borrower hereunder and the other Loan Documents and (y) the termination of the
Revolving Credit Commitments and expiration of all Letters of Credit, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Funds Transfer and Deposit Account
Liability and Hedging Liability, whether matured or unmatured, in accordance
with the terms of this Agreement.

 

Section 12.5.                                  Waivers.  Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest, and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by the Administrative Agent, any Lender, or any other Person
against the Borrower or other obligor, another guarantor, or any other Person.

 

Section 12.6.                                  Limit on Recovery. 
Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 12 shall not exceed $1.00 less than the lowest
amount which would render such Guarantor’s obligations under this Section 12
void or voidable under applicable law, including, without limitation, fraudulent
conveyance law.

 

65

--------------------------------------------------------------------------------


 

Section 12.7.                                  Stay of Acceleration.  If
acceleration of the time for payment of any amount payable by the Borrower or
other obligor under this Agreement or any other Loan Document, is stayed upon
the insolvency, bankruptcy or reorganization of the Borrower or such obligor,
all such amounts otherwise subject to acceleration under the terms of this
Agreement or the other Loan Documents, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

 

Section 12.8.                                  Benefit to Guarantors.  The
Borrower and the Guarantors are engaged in related businesses and integrated to
such an extent that the financial strength and flexibility of the Borrower has a
direct impact on the success of each Guarantor.  Each Guarantor will derive
substantial direct and indirect benefit from the extensions of credit hereunder.

 

Section 12.9.                                  Guarantor Covenants.  Each
Guarantor shall take such action as the Borrower is required by this Agreement
to cause such Guarantor to take, and shall refrain from taking such action as
the Borrower is required by this Agreement to prohibit such Guarantor from
taking.

 

SECTION 13.                                           MISCELLANEOUS.

 

Section 13.1.                                  Withholding Taxes.  (a) Payments
Free of Withholding.  Except as otherwise required by law and subject to
Section 13.1(b) hereof, each payment by the Borrower and the Guarantors under
this Agreement or the other Loan Documents shall be made without withholding for
or on account of any present or future taxes (other than overall net income
taxes on the recipient) imposed by or within the jurisdiction in which the
Borrower or such Guarantor is domiciled, any jurisdiction from which the
Borrower or such Guarantor makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower or such Guarantor shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon, and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Lender, the L/C Issuer, and the Administrative Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which that Lender, L/C Issuer, or the Administrative Agent (as the case may be)
would have received had such withholding not been made.  If the Administrative
Agent, the L/C Issuer, or any Lender pays any amount in respect of any such
taxes, penalties or interest, the Borrower or such Guarantor shall reimburse the
Administrative Agent, the L/C Issuer, or such Lender for that payment on demand
in the currency in which such payment was made.  If the Borrower or such
Guarantor pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Lender,
the L/C Issuer or Administrative Agent on whose account such withholding was
made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.

 

(b)                   U.S. Withholding Tax Exemptions.  Each Lender or
L/C Issuer that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such financial institution becomes a Lender or
L/C Issuer

 

66

--------------------------------------------------------------------------------


 

hereunder, two duly completed and signed copies of (i) either Form W-8 BEN
(relating to such Lender or L/C Issuer and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender or
L/C Issuer, including fees, pursuant to the Loan Documents and the Obligations)
or Form W-8 ECI (relating to all amounts to be received by such Lender or
L/C Issuer, including fees, pursuant to the Loan Documents and the Obligations)
of the United States Internal Revenue Service or (ii) solely if such Lender is
claiming exemption from United States withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a
Form W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
and a certificate representing that such Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code).  Thereafter and from time to time, each Lender
and L/C Issuer shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations.  Upon the request of the Borrower or the Administrative Agent, each
Lender and L/C Issuer that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

 

(c)                   Inability of Lender to Submit Forms.  If any Lender or
L/C Issuer determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender or L/C Issuer is obligated to submit pursuant to
subsection (b) of this Section 13.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender or L/C Issuer shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

Section 13.2.                                  No Waiver, Cumulative Remedies. 
No delay or failure on the part of the Administrative Agent, the L/C Issuer, or
any Lender, or on the part of the holder or holders of any of the Obligations,
in the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders, and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

 

67

--------------------------------------------------------------------------------


 

Section 13.3.                                  Non-Business Days.  If any
payment hereunder becomes due and payable on a day which is not a Business Day,
the due date of such payment shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable.  In the case of any
payment of principal falling due on a day which is not a Business Day, interest
on such principal amount shall continue to accrue during such extension at the
rate per annum then in effect, which accrued amount shall be due and payable on
the next scheduled date for the payment of interest.

 

Section 13.4.                                  Documentary Taxes.  The Borrower
agrees to pay on demand any documentary, stamp or similar taxes payable in
respect of this Agreement or any other Loan Document, including interest and
penalties, in the event any such taxes are assessed, irrespective of when such
assessment is made and whether or not any credit is then in use or available
hereunder.

 

Section 13.5.                                  Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

Section 13.6.                                  Survival of Indemnities.  All
indemnities and other provisions relative to reimbursement to the Lenders and
L/C Issuer of amounts sufficient to protect the yield of the Lenders and
L/C Issuer with respect to the Revolving Loans and Letters of Credit, including,
but not limited to, Sections 2.10, 10.3, and 13.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

Section 13.7.                                  Sharing of Set-Off.  Each Lender
agrees with each other Lender a party hereto that if such Lender shall receive
and retain any payment, whether by set-off or application of deposit balances or
otherwise, on any of the Loans or Reimbursement Obligations in excess of its
ratable share of payments on all such Obligations then outstanding to the
Lenders, then such Lender shall purchase for cash at face value, but without
recourse, ratably from each of the other Lenders such amount of the Revolving
Loans or Reimbursement Obligations, or participations therein, held by each such
other Lenders (or interest therein) as shall be necessary to cause such Lender
to share such excess payment ratably with all the other Lenders; provided,
however, that if any such purchase is made by any Lender, and if such excess
payment or part thereof is thereafter recovered from such purchasing Lender, the
related purchases from the other Lenders shall be rescinded ratably and the
purchase price promptly restored as to the portion of such excess payment so
recovered, but without interest.  For purposes of this Section, amounts owed to
or recovered by the L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their participation shall be treated as
amounts owed to or recovered by the L/C Issuer as a Lender hereunder.

 

Section 13.8.                                  Notices.  Except as otherwise
specified herein, all notices hereunder and under the other Loan Documents shall
be in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number set forth below,
or such other address or telecopier number as such party may hereafter specify
by notice

 

68

--------------------------------------------------------------------------------


 

to the Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, the Administrative Agent, or
L/C Issuer shall be addressed to its respective address or telecopier number set
forth below:

 

to the Borrower:

to the Administrative Agent and L/C Issuer:

 

 

LTC Properties, Inc.

Bank of Montreal

2829 Townsgate Road, Suite 350

115 South LaSalle Street

Westlake Village, California 91361

Chicago, Illinois 60603

Attention:

Chief Financial Officer

Attention:

Lloyd Baron

Telephone:

(805) 981-8655

Telephone:

(312) 461-6812

Telecopy:

(805) 981-8663

Telecopy:

(312) 293-8409

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 2 hereof shall be effective only upon receipt.

 

Section 13.9.        Counterparts.  This Agreement may be executed in any number
of counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 13.10.         Successors and Assigns.  This Agreement shall be binding
upon the Borrower, the Guarantors and their respective successors and assigns,
and shall inure to the benefit of the Administrative Agent, the L/C Issuer, and
each of the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations.  The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.

 

Section 13.11.         Participants.  Each Lender shall have the right at its
own cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Revolving Loans made and Reimbursement
Obligations and/or Revolving Credit Commitments held by such Lender at any time
and from time to time to one or more other Persons; provided that no such
participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant.  Any
agreement pursuant to which such participation is granted

 

69

--------------------------------------------------------------------------------


 

shall provide that the granting Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower under this Agreement
and the other Loan Documents including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Loan Documents,
except that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest.  Any party to which such a participation has been
granted shall have the benefits of Section 2.10 and Section 10.3 hereof.  The
Borrower authorizes each Lender to disclose to any participant or prospective
participant under this Section any financial or other information pertaining to
the Borrower or any Subsidiary.

 

Section 13.12.         Assignments.  (a) Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving 
Credit Commitment and the Revolving Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.  (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and the
Revolving Loans and participation interest in L/C Obligations at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Revolving Credit Commitment (which for this purpose includes Revolving Loans and
participation interest in L/C Obligations outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Revolving Loans and participation interest in
L/C Obligations of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date specified
in such Assignment and Acceptance) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Loan or the
Revolving Credit Commitment.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:

 

(a)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower

 

70

--------------------------------------------------------------------------------


 

shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(b)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Revolving Credit Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)          Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 (except no fee shall be
required for an assignment by a Lender to an Approved Fund related to such
Lender), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

 

(b) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Revolving Credit Commitments of, and principal amounts of the Revolving
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).

 

71

--------------------------------------------------------------------------------


 

The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)     Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

 

Section 13.13.         Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or the L/C Issuer, as
applicable; provided that:

 

(i)         no amendment or waiver pursuant to this Section 13.13 shall
(A) increase any Revolving Credit Commitment of any Lender without the consent
of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Revolving Loan or of
any Reimbursement Obligation or of any fee payable hereunder without the consent
of the Lender to which such payment is owing or which has committed to make such
Revolving Loan or Letter of Credit (or participate therein) hereunder;

 

(ii)          no amendment or waiver pursuant to this Section 13.13 shall,
unless signed by each Lender, extend the Revolving Credit Termination Date,
change the definition of Required Lenders, release any Guarantor (other than as
permitted under Section 11.11 hereof), amend the waterfall provisions of
Section 4.1 hereof, change the provisions of this Section 13.13 or affect the
number of Lenders required to take any action hereunder or under any other Loan
Document; and

 

(iii)          no amendment to Section 12 hereof shall be made without consent
of the Guarantors affected thereby.

 

Section 13.14.         Headings.  Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

 

Section 13.15.         Costs and Expenses; Indemnification.  (a) The Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, and administration of
the Loan Documents, including, without

 

72

--------------------------------------------------------------------------------


 

limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Loan Documents, and any amendment, waiver or consent related thereto, whether or
not the transactions contemplated herein are consummated.  The Borrower agrees
to pay to the Administrative Agent, the L/C Issuer, and each Lender, and any
other holder of any Obligations outstanding hereunder, all costs and expenses
reasonably incurred or paid by the Administrative Agent, the L/C Issuer, such
Lender, or any such holder, including reasonable attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder).  The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Revolving Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification.  The Borrower, upon
demand by the Administrative Agent, the L/C Issuer, or a Lender at any time,
shall reimburse the Administrative Agent, the L/C Issuer, or such Lender for any
legal or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the Indemnitee.  To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or the other Loan Documents or any agreement or instrument contemplated hereby
or thereby, the transactions contemplated hereby or thereby, any Revolving Loan
or Letter of Credit or the use of the proceeds thereof.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement.

 

(b)     The Borrower unconditionally agrees to forever indemnify, defend and
hold harmless, and covenants not to sue for any claim for contribution against,
each Indemnitee for any damages, costs, loss or expense, including without
limitation, response, remedial or removal costs and all fees and disbursements
of counsel for any such Indemnitee, arising out of any of the following: 
(i) any presence, release, threatened release or disposal of any hazardous or
toxic substance or petroleum by the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), (ii) the
operation or violation of any Environmental Law, whether federal, state, or
local, and any regulations promulgated thereunder, by the Borrower or any
Subsidiary or otherwise occurring on or with respect to its Property (whether
owned or leased), (iii) any claim for personal injury or property damage in
connection

 

73

--------------------------------------------------------------------------------


 

with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty or covenant by the Borrower or any
Subsidiary made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the willful
misconduct or gross negligence of the relevant Indemnitee.  This indemnification
shall survive the payment and satisfaction of all Obligations and the
termination of this Agreement, and shall remain in force beyond the expiration
of any applicable statute of limitations and payment or satisfaction in full of
any single claim under this indemnification.  This indemnification shall be
binding upon the successors and assigns of the Borrower and shall inure to the
benefit of each Indemnitee and its successors and assigns.

 

Section 13.16.         Set-off.  In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, each Lender,
the L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by the Borrower and each Guarantor
at any time or from time to time, without notice to the Borrower or such
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender, L/C Issuer, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, L/C Issuer, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Revolving Loans and
other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.

 

Section 13.17.         Entire Agreement.  The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

 

Section 13.18.         Governing Law.  This Agreement and the other Loan
Documents (except as otherwise specified therein), and the rights and duties of
the parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.

 

Section 13.19.         Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all

 

74

--------------------------------------------------------------------------------


 

applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable.

 

Section 13.20.         Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Revolving Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of the
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

Section 13.21.         Construction.  The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.

 

Section 13.22.         Lender’s and L/C Issuer’s Obligations Several.  The
obligations of the Lenders and L/C Issuer hereunder are several and not joint. 
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.23.         Submission to Jurisdiction; Waiver of Jury Trial.  The
Borrower and each Guarantor hereby submits to the nonexclusive jurisdiction of
the United States District Court for the Southern District of New York and of
any New York State court sitting in New York, New York for purposes of all legal
proceedings arising out of or relating to this Agreement, the

 

75

--------------------------------------------------------------------------------


 

other Loan Documents or the transactions contemplated hereby or thereby.  The
Borrower and each Guarantor irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum. 
THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT, THE L/C ISSUER, AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

 

Section 13.24.         USA Patriot Act.  Each Lender and L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

 

Section 13.25.         Confidentiality.  Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis from a source other than the Borrower or any Subsidiary or any of their
directors, officers, employees or agents, including accountants, legal counsel
and other advisors, (i) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Revolving Loans or
Revolving Credit Commitments hereunder, or (j) to entities which compile and
publish information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (j).  For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to

 

76

--------------------------------------------------------------------------------


 

disclosure by the Borrower or any of its Subsidiaries or from any other Person
on behalf of the Borrower or any of the Subsidiaries.

 

[SIGNATURE PAGES TO FOLLOW]

 

77

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By

/s/ Wendy Simpson

 

 

Name Wendy Simpson

 

 

Title Chief Executive Officer and President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Executive Vice President and
Chief Financial Officer

 

 

 

“ADMINISTRATIVE AGENT AND L/C ISSUER”

 

 

 

BANK OF MONTREAL, as L/C Issuer and as Administrative Agent

 

 

 

 

 

 

By

/s/ Lloyd Baron

 

 

Name

Lloyd Baron

 

 

Title

Vice President

 

S-1

--------------------------------------------------------------------------------


 

 

“GUARANTORS”

 

 

 

“GUARANTORS”

 

 

 

Florida-LTC, Inc.

 

LTC GP I, Inc.

 

LTC-Gardner, Inc.

 

LTC-Griffin, Inc.

 

LTC-Jonesboro, Inc.

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

 

Albuquerque Real Estate Investments, Inc.

 

 

 

 

 

 

By

/s/ Clint Malin

 

 

Name Clint Malin

 

 

Title Chairman and Chief Executive Officer

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Chief Financial Officer and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

Beaumont Real Estate Investments, LP

 

 

 

By L-Tex GP, Inc.

 

its General Partner

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and
President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

 

LTC Partners IX, L.P.

 

 

 

By LTC GP VI, Inc.,

 

its General Partner

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and
President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

S-3

--------------------------------------------------------------------------------


 

 

Texas-LTC Limited Partnership

 

 

 

By L-Tex GP, Inc.

 

its General Partner

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

Texas-LTC Woodridge Limited Partnership

 

 

 

By L-Tex GP, Inc.,

 

its General Partner

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and President

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

S-4

--------------------------------------------------------------------------------


 

 

 

North Carolina Real Estate Investments, LLC

 

 

 

 

 

 

 

 

 

By LTC-Dearfield, Inc.

 

its Member

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and

 

 

President

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

 

 

 

 

 

 

By LTC-Richmond, Inc.

 

its Member

 

 

 

 

 

 

 

By

/s/ Wendy L. Simpson

 

 

Name Wendy L. Simpson

 

 

Title Chief Executive Officer and

 

 

President

 

 

 

 

 

 

 

By

/s/ Pamela J. Shelley-Kessler

 

 

Name Pamela J. Shelley-Kessler

 

 

Title Senior Vice President, Chief

 

 

Financial Officer and Secretary

 

S-5

--------------------------------------------------------------------------------


 

 

“LENDERS”

 

 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By

/s/ Lloyd Baron

 

 

Name

Lloyd Baron

 

 

Title

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Amy L. MacLearie

 

 

Name

Amy L. MacLearie

 

 

Title

Assistant Vice President-Closing Officer

 

S-7

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By

/s/ Jamie Chen

 

 

Name

Jamie Chen

 

 

Title

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By

/s/ Dan LePage

 

 

Name

Dan LePage

 

 

Title

Authorized Signatory

 

S-9

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

By

/s/ Alexander L. Rody

 

 

Name

Alexander L. Rody

 

 

Title

Senior Vice President

 

S-10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF PAYMENT REQUEST

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of April 18, 2011, among
LTC Properties, Inc., the Guarantors from time to time party thereto, the
Lenders party thereto, and Bank of Montreal, Chicago Branch, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement.  [The Borrower has failed to
pay its Reimbursement Obligation in the amount of $                        . 
Your Revolver Percentage of the unpaid Reimbursement Obligation is
$                        ] or [                                  has been
required to return a payment by the Borrower of a Reimbursement Obligation in
the amount of $                              .  Your Revolver Percentage of the
returned Reimbursement Obligation is $                              .]

 

 

Very truly yours,

 

 

 

BANK OF MONTREAL, Chicago Branch, as L/C Issuer

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF BORROWING

 

Date:                      ,        

 

To:                       Bank of Montreal, Chicago Branch, as Administrative
Agent for the Lenders parties to the Credit Agreement dated as of April 18, 2011
(as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among LTC Properties, Inc., certain Guarantors which are
signatories thereto, certain Lenders which are signatories thereto, and Bank of
Montreal, Chicago Branch, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, LTC Properties, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.5 of the Credit
Agreement, of the Borrowing specified below:

 

1.         The Business Day of the proposed Borrowing is                       ,
        .

 

2.         The aggregate amount of the proposed Borrowing is
$                            .

 

3.         The Borrowing is to be comprised of $                       of [Base
Rate] [Eurodollar] Loans.

 

[4.         The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be                          months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date); and

 

--------------------------------------------------------------------------------


 

(b)         no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:                          ,        

 

To:                  Bank of Montreal, Chicago Branch, as Administrative Agent
for the Lenders parties to the Credit Agreement dated as of April 18, 2011 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among LTC Properties, Inc., certain Guarantors which are signatories
thereto, certain Lenders which are signatories thereto, and Bank of Montreal,
Chicago Branch, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, LTC Properties, Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.5 of the Credit
Agreement, of the [conversion] [continuation] of the Revolving Loans specified
herein, that:

 

1.         The conversion/continuation Date is                     ,         .

 

2.         The aggregate amount of the Revolving Loans to be [converted]
[continued] is $                            .

 

3.         The Revolving Loans are to be [converted into] [continued as]
[Eurodollar] [Base Rate] Loans.

 

4.         [If applicable:]  The duration of the Interest Period for the
Revolving Loans included in the [conversion] [continuation] shall be
                   months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct as though made on and as
of such date (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date);
provided, however, that this condition shall not apply to the conversion of an
outstanding Eurodollar Loan to a Base Rate Loan; and

 

--------------------------------------------------------------------------------


 

(b)         no Default or Event of Default has occurred and is continuing, or
would result from such proposed [conversion] [continuation].

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REVOLVING NOTE

 

U.S. $

April 18, 2011

 

FOR VALUE RECEIVED, the undersigned, LTC Properties, Inc., a Maryland
corporation (the “Borrower”), hereby promises to pay to
                                         (the “Lender”) or its registered
assigns on the Revolving Credit Termination Date of the hereinafter defined
Credit Agreement, at the principal office of the Administrative Agent in
Chicago, Illinois (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the principal sum of
                                       Dollars ($                    ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of April 18, 2011, among the Borrower, the Guarantors party thereto,
the Lenders and L/C Issuer parties thereto, and Bank of Montreal, Chicago
Branch, as Administrative Agent (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof.  All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement.  This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LTC PROPERTIES, INC.

 

COMPLIANCE CERTIFICATE

 

To:                              Bank of Montreal, Chicago Branch, as
Administrative Agent under, and the Lenders and L/C Issuer parties to, the
Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of April 18, 2011, among us (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”).  Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.            I am the duly elected                          of LTC
Properties, Inc.;

 

2.            I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.            The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below;

 

4.            The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered thereby; and

 

5.            Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                                     20      .

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

LTC PROPERTIES, INC.

 

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF APRIL 18, 2011

 

CALCULATIONS AS OF                   ,         

 

A.                                   Maximum Total Indebtedness to Total Asset
Value (Section 8.21(a))

 

1.                                       Total Indebtedness

$                      

2.                                       Total Asset Value

                      

3.                                       Ratio of Line A1 to A2

        :1.0

4.                                       Line A3 ratio must not exceed

0.50:1.0

5.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

 

B.                                     Maximum Secured Debt to Total Asset Value
(Section 8.21(b))

 

1.                                       Secured Debt

$                      

2.                                       Total Asset Value

                      

3.                                       Ratio of Line B1 to B2

        :1.0

4.                                       Line B3 ratio must not exceed

0.35:1.0

5.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

 

C.                                     Maximum Unsecured Debt to Unencumbered
Asset Pool Value (Section 8.21(c))

 

1.                                       Unsecured Debt of the Borrower and its
Subsidiaries

$                      

2.                                       Unencumbered Asset Pool Value as set
forth on Exhibit A attached hereto

                      

3.                                       Ratio of Line C1 to C2

        :1.0

4.                                       Line C3 ratio must not exceed

0.60:1.0

5.                                       The Borrower is in compliance (circle
yes or no)

 

 

 

D.                                    Minimum EBITDA to Fixed Charge Ratio
(Section 8.21(d))

 

1.                                       Net income (loss) for the last 4
quarters

$                      

 

--------------------------------------------------------------------------------


 

2.                                       Depreciation and amortization expense
for last 4 quarters

                      

3.                                       Interest expense for last 4 quarters

                      

4.                                       Income tax expense for last 4 quarters

                      

5.                                       Extraordinary, unrealized or
non-recurring losses, including impairment charges and reserves for the last
4 quarters

                      

6.                                       Sum of Lines C1 through C5

                      

7.                                       The funds received by the Borrower or a
Subsidiary as rent but which are reserved for capital expenses for the
last 4 quarters

                          

8.                                       Unrealized gains of the sale of assets
for the last 4 quarters

                        

9.                                       Income tax benefits of the last
4 quarters

                        

10.                                 Sum of Lines C7 through C9

                        

11.                                 Line 6 minus Line 10 (“EBITDA”)

                        

12.                                 Fixed Charges for the last 4 quarters

                      

13.                                 Ratio of Line D11 to D12

        :1.0

14.                                 Line D13 ratio shall not be less than

1.50:1.0

15.                                 The Borrower is in compliance (circle yes or
no)

yes/no

 

 

E.                                      Maximum Secured Recourse Debt to Total
Asset Value Ratio (Section 8.21(e))

 

1.                                       Secured Recourse Debt

                      

2.                                       Total Asset Value

                      

3.                                       Ratio of Line E1 to Line E2

        :1.0

4.                                       Line E3 shall not exceed

0.10:1.0

5.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

 

F.                                      Net Worth (Section 8.21(f))

 

1.                                       Tangible Net Worth

$                      

2.                                       Net Proceeds from Stock and Stock
Equivalents

                                                             

3.                                       80% of Line F2

 

4.                                       $385,000,000 plus Line F3

$                      

5.                                       Line F1 shall not be less than Line F4

 

6.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

2

--------------------------------------------------------------------------------


 

G.                                     Floating Rate Debt (Section 8.21(g))

 

1.                                       Total Asset Value

$                      

2.                                       Total unhedged floating rate debt
outstanding

$                      

3.                                       Percentage of Total Asset Value
consisting of outstanding unhedged floating rate debt

                %

4.                                       Line G3 shall not exceed

40%

5.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

 

H.                                    Minimum Eligible Property NOI to Unsecured
Debt Service Ratio (Section 8.21(h))

 

1.                                       Eligible Property NOI for the last 4
quarters

                      

2.                                       Unsecured Debt Service for the last 4
quarters

$                      

3.                                       Ratio of Line H1 to H2

        :1.0

4.                                       Line H3 ratio shall not be less than

2.25:1.0

5.                                       The Borrower is in compliance (circle
yes or no)

yes/no

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF LTC PROPERTIES, INC.

 

This Exhibit A is attached to Schedule I to the Compliance Certificate of LTC
Properties, Inc.  dated                       , 20       and delivered to Bank
of Montreal, as Administrative Agent, and the Lenders party to the Credit
Agreement referred to therein.  The undersigned hereby certifies that the
following is a true, correct and complete list of the unencumbered Properties
included in the determination of the Unencumbered Asset Pool Value set forth in
Section C.2. of the Compliance Certificate:

 

A. UAP PROPERTIES OWNED FOR MORE THAN 12 MONTHS

 

PROPERTY

 

PROPERTY NOI/CAPITALIZATION RATE

 

 

 

 

 

 

Total:

 

 

 

B. UAP PROPERTIES OWNED FOR 12 MONTHS OR LESS

 

PROPERTY

 

BOOK VALUE

 

PROPERTY NOI/CAPITALIZATION
RATE

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ACCEPTANCE

 

Dated                  ,            

 

Reference is made to the Credit Agreement dated as of April 18, 2011 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among LTC Properties, Inc., the Lenders and L/C Issuer parties
thereto, and Bank of Montreal, as Administrative Agent (the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meaning.

 

                                                                                                (the
“Assignor”) and                                                    (the
“Assignee”) agree as follows:

 

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding
L/C Obligations.

 

2.         The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.         The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent

 

--------------------------------------------------------------------------------


 

by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (v) specifies as its lending office (and
address for notices) the offices set forth on its Administrative Questionnaire.

 

4.         As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them.  It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.         The effective date for this Assignment and Acceptance shall be
                            (the “Effective Date”).  Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for acceptance and recording by the Administrative Agent and, if required, the
Borrower.

 

6.         Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.         Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

2

--------------------------------------------------------------------------------


 

8.         This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

[ASSIGNOR LENDER]

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

[ASSIGNEE LENDER]

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

Accepted and consented this             day of                            

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

Accepted and consented to by the Administrative Agent and L/C Issuer this
         day of                 

 

 

 

BANK OF MONTREAL, Chicago Branch, as Administrative Agent and L/C Issuer

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

 

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED

 

AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS

 

AMOUNT OF
COMMITMENT/LOANS
ASSIGNED

 

PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS

 

 

 

 

 

 

 

 

 

Revolving Credit

 

$

 

 

$

 

 

 

%

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDITIONAL GUARANTOR SUPPLEMENT

 

                                       ,                  

 

Bank of Montreal, Chicago Branch, as Administrative Agent for the Lenders named
in the Credit Agreement dated as of April 18, 2011, among LTC Properties, Inc.,
as Borrower, the Guarantors referred to therein, the Lenders from time to time
party thereto, and the Administrative Agent (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above.  Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof.  The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof.  This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

COMMITMENT AMOUNT INCREASE REQUEST

 

                            ,                  

 

To:                              Bank of Montreal, Chicago Branch, as
Administrative Agent for the Lenders parties to the Credit Agreement dated as of
April 18, 2011 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”), among LTC Properties, Inc. the Guarantors party thereto,
certain Lenders which are signatories thereto, and Bank of Montreal, Chicago
Branch, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, LTC Properties, Inc. (the “Borrower”) hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Revolving Credit Commitments (the “Commitment Amount
Increase”), in accordance with Section 2.13 of the Credit Agreement, to be
effected by [an increase in the Revolving Credit Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement].  Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

 

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender] [New Lender] shall be $                          .

 

[Include paragraphs 1-4 for a New Lender]

 

1.            The New Lender hereby confirms that it has received a copy of the
Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Revolving Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 

--------------------------------------------------------------------------------


 

2.            Except as otherwise provided in the Credit Agreement, effective as
of the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.            The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

[4.          The New Lender has delivered, if appropriate, to the Borrower and
the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in
[Section 13.1] of the Credit Agreement.]*

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK.

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 2.13 of the Credit Agreement, but not in any case prior to
                                      ,         .  It shall be a condition to
the effectiveness of the Commitment Amount Increase that all expenses referred
to in Section 2.13 of the Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

--------------------------------------------------------------------------------

* Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

2

--------------------------------------------------------------------------------


 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

 

Very truly yours,

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

 

[NEW OR EXISTING LENDER INCREASING COMMITMENTS]

 

 

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

The undersigned hereby consents on this      day of                           ,
           to the above-requested Commitment Amount Increase.

 

 

 

BANK OF MONTREAL, Chicago Branch,

 

as Administrative Agent

 

 

 

 

 

By

 

 

Name

 

 

Title

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

NAME OF LENDER

 

REVOLVING
CREDIT
COMMITMENT

 

Bank of Montreal

 

$

50,000,000

 

KeyBank National Association

 

$

50,000,000

 

Wells Fargo Bank, National Association

 

$

50,000,000

 

Royal Bank of Canada

 

$

50,000,000

 

Raymond James Bank, FSB

 

$

10,000,000

 

TOTAL

 

$

210,000,000

 

 

--------------------------------------------------------------------------------


 

FORM OF SCHEDULE 6.2

 

SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.26

 

SIGNIFICANT LEASES

 

--------------------------------------------------------------------------------


 

FORM OF SCHEDULE 6.27

 

UAP PROPERTIES

 

--------------------------------------------------------------------------------